Execution Copy




CONFIDENTIAL TREATMENT REQUESTED
THE PORTIONS OF THIS AGREEMENT MARKED WITH ASTERISKS WITHIN BRACKETS (“[***]”)
HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200.80(B)(4), 200.83 AND 230.406. A COMPLETE COPY OF THIS
AGREEMENT HAS BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION


ASSET PURCHASE AGREEMENT






Dated as of February 12, 2018




between


CERECOR, INC.


and
AVADEL PHARMACEUTICALS (USA), INC.,
AVADEL PEDIATRICS, INC.,
FSC THERAPEUTICS, LLC,
AVADEL US HOLDINGS, INC.
AND
AVADEL PHARMACEUTICALS PLC








[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page
ARTICLE I DEFINITIONS; INTERPRETATION    1
Section 1.2Interpretation    9
ARTICLE II PURCHASE AND SALE    10
Section 2.1Purchase and Sale of Purchased Assets; Purchase Price    10
Section 2.2Purchased Assets; Excluded Assets    11
Section 2.3Assumed Liabilities; Excluded Liabilities    12
Section 2.4Closing; Closing Deliverables    13
Section 2.5Third Party Consents    15
Section 2.6Purchase Price Allocation    16
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER    17
Section 3.1Organization, Standing and Power    17
Section 3.2Authority; Noncontravention    17
Section 3.3Absence of Certain Changes or Events    18
Section 3.4Good Title; Sufficiency of Assets    18
Section 3.5Intellectual Property    19
Section 3.6Assumed Contracts    22
Section 3.7Compliance with Law    22
Section 3.8Litigation    22
Section 3.9Taxes    22
Section 3.10Regulatory Matters    23
Section 3.11Inventory    25
Section 3.12Relationships with Suppliers    25
Section 3.13Brokers and Other Advisors    25
Section 3.14Insurance    25
Section 3.15.Adequate Consideration; Solvency    25
Section 3.16Related Party Transactions    26
Section 3.17Anticorruption Matters    26
Section 3.18No Other Representations and Warranties    27
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER    27
Section 4.1Organization, Standing and Power    27
Section 4.2Authority; Noncontravention    27
Section 4.3Capital Resources    28
Section 4.4Litigation    28
Section 4.5Brokers and Other Advisors    29


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





Section 4.6Independent Investigation    29
ARTICLE V ADDITIONAL AGREEMENTS    29
Section 5.1Confidentiality; Non-Competition    29
Section 5.2Certain Tax Matters    32
Section 5.3Public Announcements    33
Section 5.4Regulatory Matters    34
Section 5.5Access    35
Section 5.6Expenses    35
Section 5.7Wrong Pockets    35
Section 5.8Further Assurances    35
Section 5.9TRIS Make-Whole Payments    36
Section 5.10Name    36
Section 5.11Employment    36
Section 5.12.Conduct of Business Prior to the Closing    37
ARTICLE VI INDEMNIFICATION38
Section 6.1Indemnification of Buyer    38
Section 6.2Indemnification of Seller Indemnified Parties    39
Section 6.3Limitations    39
Section 6.4.Indemnification Claims    40
Section 6.5Termination of Indemnification    42
Section 6.6Exclusive Remedies    42
ARTICLE VII GENERAL PROVISIONS    42
Section 7.1Rules of Construction    42
Section 7.2Notices    42
Section 7.3Consents and Approvals    43
Section 7.4Counterparts    43
Section 7.5Entire Agreement; No Third Party Beneficiaries    43
Section 7.6Assignment    43
Section 7.7Governing Law    44
Section 7.8Enforcement    44
Section 7.9Severability    45
Section 7.10Amendment; Waiver    45
ARTICLE VIII CONDITIONS TO CLOSING    45
Section 8.1.Conditions to Obligations of Buyer    45
Section 8.2.Conditions to Obligations of Sellers    45
ARTICLE IX TERMINATION    46
Section 9.1.Termination    46


ii
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





Section 9.2.Effect of Termination    46






Schedules


Schedule 1.1(a)    Excluded Business Intellectual Property
Schedule 1.1(b)    Compound
Schedule 1.1(c)    Product
Schedule 2.1(b)(i)    Seller Wire Information
Schedule 2.2(a)(i)    Assumed Contracts
Schedule 2.2(a)(ii)    Regulatory Authorizations
Schedule 2.2(a)(iii)    Business Intellectual Property
Schedule 2.2(a)(v)    Inventory
Schedule 2.2(b)(xiii)    Certain Excluded Assets
Schedule 2.3    Assumed Liabilities
Schedule 3.2(c)    Consents
Schedule 3.4    Liens
Schedule 3.5(f)    Intellectual Property Licenses
Schedule 3.10(a)    Regulatory Authorizations
Schedule 3.10(b)    Regulatory Matters
Schedule 3.16    Related Party Transactions
Schedule 5.11(a)    Business Employees






Exhibits


Exhibit 2.4(b)(ii)    License and Development Agreement
Exhibit 2.4(b)(iii)    Form of Bill of Sale, Assignment and Assumption Agreement






iii
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this “Agreement”) dated as of February 12, 2018
is entered into between Cerecor, Inc., a Delaware corporation (“Buyer”), Avadel
Pharmaceuticals (USA), Inc., a Delaware corporation (“Pharma”), Avadel
Pediatrics, Inc., a Delaware corporation (“Pediatrics”), FSC Therapeutics, LLC,
a Delaware limited liability company (“Therapeutics”), Avadel US Holdings, Inc.,
a Delaware corporation (“US Holdings”), and Avadel Pharmaceuticals plc, an Irish
corporation (“Parent”). Each of Pharma, Pediatrics, Therapeutics, US Holdings
and Parent are individually referred to herein as a “Seller” and are
collectively referred to as “Sellers”. Buyer and Sellers are sometimes
individually referred to herein as a “Party” and are sometimes collectively
referred to herein as the “Parties”. Certain capitalized terms used herein have
the meanings ascribed to them in Section 1.1.
RECITALS
WHEREAS, Sellers desire to sell all of each Seller’s right, title and interest
in, to and under the Purchased Assets and transfer the Assumed Liabilities to
Buyer, and Buyer wishes to purchase from the Sellers all of each Seller’s right,
title and interest in, to and under the Purchased Assets and to assume the
Assumed Liabilities, upon the terms and subject to the conditions set forth
herein.
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement, and of the representations, warranties, conditions, agreements and
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

ARTICLE I.
DEFINITIONS; INTERPRETATION

Section 1.1.    Definitions. For purposes of this Agreement, the following terms
shall have the corresponding meanings set forth below:
“Act” means the United States Federal Food, Drug, and Cosmetic Act, as amended,
and the rules, regulations, guidelines, guidance documents and requirements
promulgated thereunder, as may be in effect from time to time.
“Action” means any claim, action, suit, arbitration, audit, proceeding, or
formal investigation, in each case by or before a Governmental Authority.
“Acquisition” has the meaning set forth in Section 2.1(a).
“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by or is under
common Control with, such first Person.


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





“Agreement” has the meaning set forth in the preamble hereof.
“Apportioned Obligations” has the meaning set forth in Section 5.2(b).
“Assumed Contracts” has the meaning set forth in Section 2.2(a)(i).
“Assumed Liabilities” means (a) all Liabilities arising out of or related to the
Assumed Contracts and Purchased Assets following the Closing, (b) all
Liabilities arising out or related to the operation of the Business by Buyer
following the Closing and (c) all Liabilities set forth on Schedule 2.3.
“Bill of Sale, Assignment and Assumption Agreement” has the meaning set forth in
Section 2.4(b)(iii).
“Books and Records” means all books, records, files and documents related to a
Product, the Compound or any other Purchased Asset (including sales, pricing,
promotional, research and development, data (including Data), customer and
supplier lists, marketing studies, consultant reports, physician databases and
correspondence (excluding invoices), complaint files and adverse drug experience
files, correspondence with Governmental Authorities and, to the extent not
originals, true and complete copies of all files relating to the filing,
prosecution, issuance, maintenance, enforcement or defense of any Business
Intellectual Property, including written Third Party correspondence, records and
documents related to research and pre-clinical and clinical testing and studies
for a Product or the Compound conducted by or on behalf of any Seller, including
laboratory and engineering notebooks, procedures, tests, dosage, criteria for
patient selection, safety and efficacy and study protocols, investigators
brochures and all vigilance and other safety records) in all forms, including
electronic, in which they are stored or maintained, and all data and information
included or referenced therein, in each case that are licensed, owned or
controlled by or otherwise in the possession of any Seller in respect of a
Product or Compound, but in all cases excluding the Excluded Books and Records.
“Business” means the business of licensing and selling the Compound and the
Products and the outsourcing of services in respect of the Compound or Products.
For the avoidance of doubt, Sellers make no representations or warranties or any
other statements with regard to the services performed by the third-parties to
which the Company outsources such activities.
“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
which banking institutions located in New York City are permitted or required by
applicable Law to remain closed.
“Business Employee” has the meaning set forth in Section 5.11(a).
“Business Intellectual Property” means, other than the items set forth on
Schedule 1.1(a), all Patents, Trademarks, Copyrights, Software, Trade Secrets
and other Intellectual Property Rights, in each case Controlled by any Seller
and that (i) relate to the Compounds or the


2
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





Products or (ii) were acquired, conceived, or reduced to practice by Sellers in
connection with Exploiting the Products, and the right to recover for past
infringement of any of the foregoing.
“Buyer” has the meaning set forth in the preamble hereof.
“Buyer Indemnified Party” has the meaning set forth in Section 6.1(a).
“Cap” has the meaning set forth in Section 6.3(a)(iii).
“Closing” has the meaning set forth in Section 2.4(a).
“Closing Date” has the meaning set forth in Section 2.4(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Competing Product” has the meaning set forth in Section 5.1(b).
“Compound” means the compounds set forth in Schedule 1.1(b).
“Confidential Information” has the meaning set forth in Section 5.1(a)(ii).
“Confidentiality Agreement” means the Confidential Disclosure Agreement, dated
January 2, 2018 between Pharma and Buyer.
“Contemplated Transactions” means the transactions contemplated by this
Agreement and any Related Document.
“Contracts” means any legally binding loan or credit agreement, bond, debenture,
note, mortgage, indenture, lease, supply agreement, license agreement,
development agreement, distribution agreement or other legally binding contract,
agreement, obligation, commitment, arrangement, understanding, instrument,
permit, franchise or license, whether written or oral.
“Control” including its various tenses and derivatives (such as “controlled” and
“controlling”) means (a) when used with respect to any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
securities, by Contract or otherwise, (b) when used with respect to any
security, the possession, directly or indirectly, of the power to vote, or to
direct the voting of, such security or the power to dispose of, or to direct the
disposition of, such security and (c) when used with respect to any Intellectual
Property Rights, possession of the right, whether directly or indirectly, and
whether by ownership, license or otherwise, to assign or grant a license,
sublicense or other right to or under such Intellectual Property Rights or to
compel another to do so.
“Data” means all databases and data, including all compilations thereof, and all
rights therein, Controlled by any Seller that (i) were collected, compiled,
generated or used in connection with the Business between February 5, 2016
(including all that were acquired by any


3
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





Seller on that date) and the Closing Date, or (ii) otherwise are related to the
Business and has been in Sellers’ Control since February 5, 2016.
“Data Room” has the meaning set forth in Section 1.2.
“Deerfield Agreement” means the Membership Interest Purchase Agreement, dated as
of February 5, 2016 by and among certain parties affiliated with the Sellers and
Deerfield CSF, LLC.
“Deerfield Obligation” means the interest payment to be made on April 30, 2018
under the Deerfield Agreement.
“Development Agreement” means the License and Development Agreement in the form
attached hereto as Exhibit 2.4(b)(ii).
“Disclosure Letter” means the disclosure letter delivered to Buyer by Sellers
simultaneously with the execution of this Agreement; all references to Schedules
shall refer to Schedules to the Disclosure Letter.
“Drop Dead Date” has the meaning set forth in Section 9.1.
“Dollars” or “$” means United States dollars.
“Excluded Assets” has the meaning set forth in Section 2.2(b).
“Excluded Books and Records” means Books and Records relating to the Excluded
Assets.
“Excluded Contracts” means all Contracts of any Seller other than the Assumed
Contracts.
“Excluded Liabilities” has the meaning set forth in Section 2.3(b).
“Exploit” means to make, have made, import, use, sell, offer for sale, and
otherwise dispose of, including to research, develop, register, modify, enhance,
improve, manufacture, have manufactured, store, formulate, optimize, export,
transport, distribute, commercialize, promote, market, have sold and otherwise
dispose of. “Exploitation” means the act of Exploiting a compound, product or
process.
“FCPA” has the meaning set forth in Section 3.17(a).
“FDA” has the meaning set forth in Section 3.10(b).
“First Restricted Period” has the meaning set forth in Section 5.1(b)(i).
“GAAP” means the United States generally accepted accounting principles in
effect at the time relevant to the context in which such term is used herein.


4
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





“Governmental Authority” means any Federal, state, local or foreign government,
any court, tribunal, administrative, regulatory or other governmental agency,
department, commission or authority or any non-governmental self-regulatory
agency, commission or authority.
“Indemnified Party” has the meaning set forth in Section 6.4(a).
“Indemnifying Party” has the meaning set forth in Section 6.4(a).
“Indemnity Threshold” has the meaning set forth in Section 6.3(a)(i).
“Independent Accountant” has the meaning set forth in Section 2.6(a).
“Intellectual Property Rights” means any (a) patents, patent applications
(including in each case any continuation, continuation-in-part, division,
renewal, patent term extension (including any supplemental protection
certificate), reexamination or reissue thereof) (collectively, “Patents”); (b)
registered and unregistered trademarks, trade dress, trade names, logos, design
rights, service marks, together with the goodwill pertaining to the foregoing,
and all applications, registrations and renewals therefor (collectively,
“Trademarks”); (c) registered and unregistered copyrights, works of authorship,
copyrightable works (published or unpublished) and all applications,
registrations and renewals therefor (collectively, “Copyrights”); (d) domain
names; (e) software, computer programs and applications (whether in source code,
object code or other form) algorithms, databases, documentation and technology
supporting the foregoing (excluding off the shelf software) (collectively,
“Software”); and (f) trade secrets (“Trade Secrets”), know-how (including all
ideas, concepts, research and development, composition information and
embodiments, manufacturing and production processes, techniques and information,
specifications, technical and business data, Data, designs, drawings, suppliers
lists, pricing and cost information, and data and know-how embodied in business
and marketing plans and proposals), other proprietary information and other
proprietary intellectual property rights, and all copies and tangible
embodiments of the foregoing in whatever form or medium.
“Inventory” means all inventories of the Product, including all drug substances,
drug product, clinical lots, reference standards, reserve samples, patient
samples, patient images and scans, vials, reagents, vectors, DNA constructs,
inventories of active pharmaceutical ingredients, intermediates, raw materials,
components, consumables, work-in- process, finished goods, supplies, parts,
labels and packaging (including rights and interests in goods in transit,
consigned inventory, inventory sold on approval and rental inventory).
“Labeling” shall be as defined in Section 201(m) of the Act (21 U.S.C. § 321(m))
and other comparable foreign Law relating to the subject matter thereof,
including a Product’s label, packaging and instructions for use accompanying a
Product, and any other written, printed, or graphic materials accompanying a
Product, including patient instructions or patient indication guides.


5
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





“Law” means any federal, state, local or foreign constitution, treaty, law,
statute, ordinance, rule, regulation, interpretation, guidance document,
directive, policy, award, Order and any other ruling or decision of any
applicable Governmental Authority.
“Liabilities” means liabilities, obligations and commitments, whether accrued or
fixed, absolute or contingent, known or unknown, determined or determinable, due
or to become due, or otherwise.
“Lien” means any lien (statutory or otherwise), security interest, pledge,
hypothecation, mortgage, assessment, lease, claim, levy, license, defect in
title, charge, or any other Third Party right, license or property interest of
any kind, or any conditional sale or other title retention agreement, right of
first option, right of first refusal or similar restriction, any covenant not to
sue, or any restriction on use, transfer, receipt of income or exercise of any
other attribute of ownership or any agreement to give any of the foregoing in
the future or similar encumbrance of any kind or nature whatsoever.
“Losses” has the meaning set forth in Section 6.1(a).
“Marketing Authorization” means the receipt of all approvals from the relevant
Regulatory Authority necessary to market and sell a Product in the United States
(including all applicable approvals or determinations by a Regulatory Authority
for the pricing or pricing reimbursement for a pharmaceutical product even if
not legally required to sell the Product in the United States).
“Material Adverse Effect” means any change, effect, event, occurrence or fact
that, individually or in the aggregate, would reasonably be expected to result
in, or has resulted in, a materially adverse change or effect to (a) the assets,
liabilities or condition of the Purchased Assets, taken as a whole, or (b) any
Seller’s ability to consummate the Contemplated Transactions; provided, however,
that, for purposes of clause (a), none of the following shall be deemed, either
alone or in combination, to constitute, and none of the following shall be taken
into account in determining whether there has been or will be, a Material
Adverse Effect: (i) any change, effect, event, occurrence, state of facts or
development relating to the economy in general in the United States or in any
other jurisdiction in which any Seller has operations or conducts business, or
conditions generally affecting the industries in which the Sellers operate the
Business, so long as the effects do not have a materially disproportionate
effect and adversely impact the Purchased Assets, taken as a whole, (ii) any
change, effect, event, occurrence, state of facts or development reasonably
attributable to conditions affecting the pharmaceutical industry (other than as
may arise or result from regulatory action by a Regulatory Authority), so long
as the effects do not have a materially disproportionate effect and adversely
impact the Purchased Assets, taken as a whole (iii) the announcement, pendency
or completion of the Contemplated Transactions, including losses or threatened
losses of employees, customers, suppliers, distributors or others having
relationships with any Seller and the Business, (iv) earthquakes, hurricanes,
tornadoes, natural disasters or global, national or regional political
conditions, including hostilities, military actions, political instability, acts
of terrorism or war or any escalation or material worsening of any such
hostilities, military actions, political instability, acts of terrorism or war
existing or underway as of the date hereof (other than any of the foregoing


6
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





that causes any material damage or destruction to or renders unusable any
material Purchased Assets and so long as the effects do not have a materially
disproportionate effect and adversely impact the Purchased Assets, taken as a
whole), (v) any effect that results from any action taken at the express prior
written request of Buyer or with Buyer’s prior written consent, (vi) any failure
by the Business to meet any internal or published projections, forecasts or
revenue or earnings predictions (provided that the underlying causes of such
failures may nevertheless constitute a Material Adverse Effect, subject to the
other provisions of this definition) or (vii) changes in Law or GAAP or any
interpretation thereof (so long as the effects do not have a materially
disproportionate effect and adversely impact the Purchased Assets, taken as a
whole and it being understood that this clause (vii) shall not apply with
respect to any representation or warranty contained in this Agreement the
purpose of which is to address compliance with Law or GAAP or any interpretation
thereof).
“Measurement Date” has the meaning set forth is Section 3.3.
“NDA” means a New Drug Application, filing pursuant to Section 510(k) of the
Act, or similar application or submission for Marketing Authorization of a
Product filed with the relevant Regulatory Authority to obtain Marketing
Authorization for a pharmaceutical or diagnostic product in the United States.
“Order” means any writ, judgment, decree, injunction or similar order, including
consent orders, of any Governmental Authority (in each such case whether
preliminary or final).
“Ordinary Course of Business” means the ordinary course of business of the
Business and Sellers consistent with Sellers’ practices of operating the
Business since February 5, 2016.
“Party” or “Parties” has the meaning set forth in the preamble hereof.
“Permitted Liens” means, (i) statutory liens for Taxes, assessments and
governmental charges not yet due and payable or that are being contested in good
faith by appropriate proceedings and, if required under GAAP, for which
appropriate reserves have been created; (ii) statutory Liens of landlords and
Liens of carriers, warehousemen, mechanics, material men and other Liens imposed
by law arising or incurred in the ordinary course of business for amounts that
are not yet due and payable and, if required under GAAP, for which appropriate
reserves have been created or that are being contested in good faith by
appropriate proceedings and that are not resulting from any breach, violation or
default by any Seller of any Contract or applicable Law; or (iii) other Liens
that do not materially impair the usage, disposition, pledging or operation of
the respective asset.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity or any Governmental Authority.


7
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





“Post-Closing Tax Period” means (i) any Tax period beginning after the Closing
Date, and (ii) with respect to any Straddle Period, the portion of such period
beginning after the Closing Date.
“Pre-Closing Tax Period” means (i) any Tax period ending on or before the
Closing Date, and (ii) with respect to any Straddle Period, the portion of such
period up to and including the Closing Date.
“Product” means the products set forth on Schedule 1.1(c).
“Purchase Price” means an amount equal to $1.00.
“Purchase Price Allocation” has the meaning set forth in Section 2.6(a).
“Purchased Assets” has the meaning set forth in Section 2.2(a).
“Regulatory Authority” means any applicable Governmental Authority with
responsibility for granting licenses or approvals, including Marketing
Authorizations, necessary for the marketing and sale of a Product in any
jurisdiction, or that is concerned with the research, development, marketing,
sale, use, handling and control, safety, efficacy, reliability or manufacturing
of drug or biological products.
“Regulatory Authorizations” means (a) all licenses, permits, certificates,
clearances, exemptions, approvals, consents and other authorizations that any
Seller owns, holds or possesses, including those prepared for submission to or
issued by any Regulatory Authority or research ethics committee (including
pre-market notification clearances, pre-market approvals, investigational device
exemptions, non-clinical and clinical study authorizations, product re-
certifications, manufacturing approvals and authorizations, CE Mark
certifications, pricing and reimbursement approvals, Labeling approvals,
registration notifications or their foreign equivalent), that are required for
or relate to the Purchased Assets or the Exploitation of the Purchased Assets,
including those set forth on Schedule 3.10(a); and (b) all applications,
supporting files, writings, data, studies and reports, and all correspondence
to, with, or from the FDA or any other Regulatory Authority or research ethics
committee, relating to any license, permit, certificate, clearance, exemption,
approval, consent or other authorization described in clause (a).
“Related Documents” means, other than this Agreement, the Development Agreement,
and all other agreements, certificates and documents signed and delivered by any
Party in connection with this Agreement or the transactions contemplated hereby.
“Representatives” means, with respect to any Person, such Person’s directors,
officers, managers, employees, counsel, consultants, accountants, financial
advisors, lenders and other agents and representatives (in each case, acting in
such Person’s capacity as such).
“Second Restricted Period” has the meaning set forth in Section 5.1(b)(ii).
“Seller” and “Sellers” has the meaning set forth in the preamble hereof.


8
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





“Seller Indemnified Party” has the meaning set forth in Section 6.2(a).
“Sellers’ Organizational Documents” has the meaning set forth in Section 3.1.
“Sellers’ Knowledge” (and similar phrases) means, with respect to any matter in
question, the actual knowledge of the following individuals: Michael Anderson,
Gregory Divis, Sandra Hatten, Michael Kanan and Phil Thompson.
“Social Security Act” has the meaning set forth in Section 3.10(e).
“Specified Representations” has the meaning set forth in Section 6.3(a).
“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.
“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting rights or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
“Tax” or “Taxes” means (whether disputed or not) all (a) Federal, state, local
and foreign income, property, sales, use, excise, withholding, payroll,
employment, social security, capital gain, alternative minimum, transfer and
other taxes and similar governmental charges, in each case in the nature of a
tax, including any interest, penalties and additions with respect thereto, (b)
liability for the payment of any amounts of the type described in clause (a) as
a result of being a member of an affiliated, consolidated, combined, unitary or
aggregate group or as a transferee or successor and (c) liability for the
payment of any amounts as a result of being party to any tax sharing agreement
or as a result of any express or implied obligation to indemnify any other
Person with respect to the payment of any amounts of the type described in
clause (a) or (b).
“Tax Benefit” has the meaning set forth in Section 6.3(d).
“Tax Refunds” has the meaning set forth in Section 2.2(b)(vi).
“Tax Return” means all returns (including amended returns), requests for
extensions of time, claims for refund, declarations of estimated Tax payments,
reports, estimates, information returns and statements, including any related or
supporting information with respect to any of the foregoing, filed or required
to be filed with any Taxing Authority in connection with the determination,
assessment, collection or administration of any Taxes.
“Taxing Authority” means any Federal, state, local or foreign government, any
subdivision, agency, commission or authority thereof, or any quasi-governmental
body exercising tax regulatory authority.


9
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





“Third Party” means any Person other than: (a) any Seller or Buyer or (b) any
Affiliates of any Seller or Buyer.
“Third Party Claim” has the meaning set forth in Section 6.4(a).
“Transfer Taxes” has the meaning set forth in Section 5.2(a).
“Treasury Regulations” means the final and temporary Regulations promulgated
under the Code by the United States Department of the Treasury.
“Written Report” has the meaning set forth in Section 5.9(a).

Section 1.2.    Interpretation. When a reference is made in this Agreement to an
Article, a Section or an Exhibit, such reference shall be to an Article of, a
Section of, or an Exhibit to, this Agreement unless otherwise indicated. When a
reference is made in this Agreement to a Schedule, such reference shall be to a
Schedule of the Disclosure Letter. The table of contents and headings contained
in this Agreement, any Related Document or in any Exhibit or Schedule to the
Disclosure Letter hereto are for reference purposes only and shall not affect in
any way the meaning or interpretation of this Agreement, such Related Document
or such Exhibit or Schedule to the Disclosure Letter. Whenever the words
“include”, “includes” or “including” are used in this Agreement or any Related
Document, they shall be deemed to be followed by the words “without limitation”.
The word “or,” when used in this Agreement, has the inclusive meaning
represented by the phrase “and/or.” The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
References to the “date hereof” refer to the date of this Agreement. “Extent” in
the phrase “to the extent” means the degree to which a subject or other thing
extends, and such phrase does not mean simply “if”. For purposes of this
Agreement and the Related Documents, the phrases “delivered or made available to
Buyer prior to the date hereof”, “delivered or made available to Buyer in the
data room prior to the date hereof”, “has made available to Buyer prior to the
date hereof” or “has made available to Buyer in the data room prior to the date
hereof” and similar expressions in respect of any document or information will
be construed for all purposes of this Agreement and the Related Documents as
meaning that a copy of such document or information was filed and made available
for viewing by Buyer in the electronic data rooms hosted by Sellers’ SharePoint
site (the “Data Room”) in each case no later than three Business Days prior to
the date hereof (or, if after such third Business Day, then delivered directly
to Buyer and its legal counsel). All terms defined in this Agreement shall have
the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any Contract or statute defined or referred to herein or
in any Contract that is referred to herein means (a) in the case of any statute,
such statute and any comparable statute that from time to time replaces such
statute by succession and (b) in the case of any Contract, such Contract and


10
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





all amendments, modifications and attachments thereto and instruments
incorporated therein. References to a Person are also to its permitted
successors and assigns. Any reference contained in this Agreement to specific
governmental regulatory provisions or to any specific Governmental Authority
shall include any successor regulation or regulatory provisions, or successor
Governmental Authority, as the case may be.



ARTICLE II.

PURCHASE AND SALE


Section 2.1.    Purchase and Sale of Purchased Assets; Purchase Price.
(a)    Pursuant to the terms and subject to the conditions of this Agreement, at
the Closing, Sellers shall sell, convey, deliver, transfer and assign to Buyer
(or its designated Affiliate), free and clear of all Liens, other than Permitted
Liens, and Buyer (or its designated Affiliate) shall purchase, take delivery of
and acquire from Sellers all of each Seller’s right, title and interest in, to
and under all of the Purchased Assets. The purchase and sale of the Purchased
Assets hereunder is referred to herein as the “Acquisition”.
(b)    In consideration of the sale, conveyance, delivery, transfer and
assignment of the Purchased Assets to Buyer and Sellers’ other covenants and
obligations hereunder, at the Closing, upon the terms and subject to the
conditions hereof:
(i)    Buyer shall pay Sellers, by wire transfer of immediately available funds
to the account set forth on Schedule 2.1(b)(i), the Purchase Price; and
(ii)    Buyer shall assume the Assumed Liabilities.

Section 2.2.    Purchased Assets; Excluded Assets.
(a)    The term “Purchased Assets” means all of the assets primarily used or
held for use in the Business, including each Seller’s right, title and interest
in, to and under the following properties and assets (tangible or intangible),
in each case to the extent used in the Business and in each case other than the
Excluded Assets:
(i)    the Contracts set forth on Schedule 2.2(a)(i) (collectively, the “Assumed
Contracts”), including all rights thereunder;
(ii)    all Regulatory Authorizations, including as set forth on Schedule
2.2(a)(ii);
(iii)    all Business Intellectual Property, including the registrations and
applications set forth on Schedule 2.2(a)(iii);


11
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(iv)    all Books and Records, other than the Excluded Books and Records;
(v)    all Inventory, including as set forth on Schedule 2.2(a)(v), to be
delivered to Buyer as set forth on such Schedule; and
(vi)    all claims, counterclaims, credits, causes of action, choses in action,
rights of recovery, and rights of indemnification or setoff against Third
Parties and other claims arising out of or relating to the Purchased Assets or
the Assumed Liabilities after the Closing and all other intangible property
rights that relate to the Purchased Assets or the Assumed Liabilities.
(b)    Other than the Purchased Assets, Buyer expressly understands and agrees
that it is not purchasing or acquiring, and the Sellers are not selling or
assigning, any other assets or properties of any Seller or any of their
Affiliates, and all such other assets and properties shall be excluded from the
Purchased Assets (collectively, the “Excluded Assets”). The Excluded Assets
shall include, but not be limited to, the following:
(i)    all cash and cash equivalents, bank accounts and securities of Sellers,
and all accounts receivable generated prior to the Closing Date;
(ii)    all Contracts other than the Assumed Contracts (it being understood
that, for the avoidance of doubt, all Excluded Contracts are Excluded Assets);
(iii)    all statements of work, proposals or other similar documents executed
pursuant to any Contract (including the Assumed Contracts) that are not related
to the Business, a Product, the Compound or the Purchased Assets;
(iv)    all rights, claims and credits of Sellers to the extent relating to any
Excluded Asset or any Excluded Liability;
(v)    all land, buildings, improvements and fixtures thereon owned or leased by
Sellers;
(vi)    any refunds, credits or other assets or rights (including interest
thereon or claims therefor) with respect to any Taxes (the “Tax Refunds”)
relating to the Purchased Assets and attributable to any Pre-Closing Tax Period;
(vii)    all Intellectual Property Rights of Sellers other than the Business
Intellectual Property;
(viii)    the corporate seals, organizational documents, minute books, stock
books, Tax Returns, books of account or other records having to do with the
corporate organization of any Seller, and all Excluded Books and Records;


12
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(ix)    all insurance policies of Sellers and all rights to applicable claims
and proceeds thereunder;
(x)    all Tax assets (including duty and Tax refunds and prepayments) of
Sellers or any of their Affiliates;
(xi)    all assets, properties and rights used by Sellers in their businesses
other than the Business;
(xii)    except to the extent included in the Purchased Assets, all other
properties, assets, goodwill and rights of Sellers of whatever kind and nature,
real, personal or mixed, tangible or intangible; and
(xiii)    the assets set forth on Schedule 2.2(b)(xiii).

Section 2.3.    Assumed Liabilities; Excluded Liabilities.
(a)    Pursuant to the terms and subject to the conditions of this Agreement, at
the Closing, Sellers shall sell, convey, deliver, transfer and assign to Buyer
(or its designated Affiliate), and Buyer (or its designated Affiliate) shall
assume from Sellers the Assumed Liabilities.
(b)    Notwithstanding anything in this Agreement or the Related Documents to
the contrary, other than the Assumed Liabilities: (i) Buyer shall not be the
successor to any Seller or any Affiliates of any Seller, and (ii) Buyer
expressly does not assume, and shall not become liable to pay, perform or
discharge, any Liability whatsoever of any Seller or any Affiliates of any
Seller, to the extent arising out of or otherwise relating in any way to the
Purchased Assets. All such Liabilities are referred to herein as the “Excluded
Liabilities”. Without limitation of the foregoing, the Excluded Liabilities
shall include the following Liabilities:
(i)    any Liabilities to the extent relating to or arising out of the Excluded
Assets;
(ii)    any Liabilities of any Seller, or any member of any consolidated,
affiliated, combined or unitary group of which any Seller is or has been a
member, for Taxes (excluding, for the avoidance of doubt, any Taxes imposed with
respect to any Post-Closing Tax Period that relate to the ownership or operation
of the Purchased Assets; provided, that the Transfer Taxes and the Apportioned
Obligations shall be paid in the manner set forth in Section 5.2;
(iii)    any Liabilities of any Seller or any Affiliates of any Seller under
this Agreement, the Related Documents or in connection with the Contemplated
Transactions;


13
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(iv)    all Liabilities under Excluded Contracts (other than the Deerfield
Obligation);
(v)    any Liabilities (including all Actions relating to such Liabilities) of
any Seller or any Affiliates of any Seller to any Person and claims from any
Person to the extent relating to or arising out of circumstances existing on or
prior to the Closing, including those to the extent relating to or arising out
of any product liability, patent infringement, breach of warranty or similar
claim for injury to person or property that resulted from the use, operation,
ownership or misuse of the Purchased Assets or the operation of the business of
Seller or any Affiliates of any Seller, to the extent such conduct occurred on
or prior to the Closing;
(vi)    any Liabilities (including all Actions relating to such Liabilities) to
the extent relating to or arising out of the Intellectual Property Rights of any
Person on or prior to the Closing, including any Liability for any loss or
infringement, misappropriation, other violation thereof or for violation of
privacy, personal information or data protection rights; and
(vii)    any other Liabilities arising out of the Purchased Assets or the
operation of the business of any Seller or any Affiliates of any Seller on or
prior to the Closing, whether or not any such Liabilities are claimed prior to
or after the Closing (other than the Assumed Liabilities).

Section 2.4.    Closing; Closing Deliverables.
(a)    Closing. The closing of the Acquisition (the “Closing”) shall take place
remotely by exchange of electronic copies of the agreements, documents,
certificates and other instruments set forth in this Section 2.4 on the second
Business Day after all of the conditions to Closing set forth in Article VIII
are either satisfied or waived (other than conditions which, by their nature,
are to be satisfied on the Closing Date), or at such other time, date or place
as Sellers and Buyer may mutually agree upon in writing. The date on which the
Closing occurs is referred to herein as the “Closing Date” and, for all purposes
of this Agreement, the Closing shall be deemed effective as of open of business
on the Closing Date.
(b)    Seller Closing Deliverables. At the Closing, Sellers shall deliver or
cause to be delivered to Buyer:
(i)    a certificate, dated as of the Closing Date, duly executed by the
secretary of Parent, certifying that:
(A)    all documents to be executed by Sellers and delivered at the Closing have
been executed by a duly authorized officer of the applicable Seller;


14
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(B)    the resolutions adopted by the Board of Directors or other similar body
of each Seller (the “Seller Boards”) authorizing the execution, delivery and
performance of this Agreement, as attached to the certificate, were duly adopted
by the respective Seller Board and remain in full force and effect, and have not
been amended, rescinded or modified, except to the extent attached thereto; and
(C)    Sellers’ officer(s) executing this Agreement, and each of the other
documents necessary for consummation of the Contemplated Transactions, is an
incumbent officer, and the specimen signature on such certificate is a genuine
signature;
(ii)    the Development Agreement, duly executed by Parent and Flamel Ireland
Limited;
(iii)    the Bill of Sale, Assignment and Assumption Agreement, in the form of
Exhibit 2.4(b)(iii) (the “Bill of Sale, Assignment and Assumption”), duly
executed by each Seller;
(iv)    a certificate of each Seller other than Parent, in compliance with
Section 1.1445-2(b)(2) of the Treasury Regulations, listing such Seller’s name,
address and U.S. employer identification number and stating that such Seller is
not a foreign person; provided, however, that if any Seller is treated as a
disregarded entity under the Treasury Regulations issued under Code Section
7701, such Seller will not be required to provide a certificate, but rather, the
“owner of the disregarded entity” (within the meaning of Treasury Regulations
Section 1.445-2(b)(2)(iii)) shall provide such a certificate and identify
thereon the disregarded entity that it owns;
(v)    a duly completed and accurate Internal Revenue Service Form W-8 or W‑9
for each Seller;
(vi)    a fully executed wavier, pursuant to which Deerfield CSF, LLC, on behalf
of itself and all its Affiliates, (a) waives its right to accelerate the
Deferred Payments (as defined in the Deerfield Agreement) as a result of the
Contemplated Transactions and (b) acknowledges that the Contemplated
Transactions are not an Acceleration Trigger Event (as defined in the Deerfield
Agreement); and
(vii)    all forecasts since the Measurement Date that are required to be
delivered pursuant to or in accordance with any of the Assumed Contracts.
(c)    Buyer Closing Deliverables. At the Closing, Buyer shall deliver or cause
to be delivered to Parent:


15
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(i)    the payments required pursuant to Section 2.1(b)(i);
(ii)    a certificate, dated as of the Closing Date, duly executed by an
authorized officer of Buyer, certifying that:
(A)    all documents to be executed by Buyer and delivered at the Closing have
been executed by a duly authorized signatory of Buyer;
(B)    the resolutions adopted by the Board of Directors of Buyer authorizing
the execution, delivery and performance of this Agreement, as attached to the
certificate, were duly adopted and remain in full force and effect, and have not
been amended, rescinded or modified, except to the extent attached thereto; and
(C)    Buyer’s officer executing this Agreement, and each of the other documents
necessary for consummation of the Contemplated Transactions, is an incumbent
officer, and the specimen signature on such certificate is a genuine signature;
(iii)    the Development Agreement, duly executed by Buyer;
(iv)    the Bill of Sale, Assignment and Assumption, duly executed by Buyer; and
(v)    a guaranty, duly executed by Buyer’s majority stockholder, Armistice
Capital Master Fund, Ltd., in form and substance reasonably acceptable to the
Sellers.

Section 2.5.    Non-assignable Assets.
(a)    Notwithstanding anything to the contrary in this Agreement, and subject
to the provisions of this Section 2.5, to the extent that the sale, assignment,
transfer, conveyance or delivery, or attempted sale, assignment, transfer,
conveyance or delivery, to Buyer of any Purchased Asset would result in a
violation of applicable Law, or would require the consent, authorization,
approval or waiver of a Person who is not a party to this Agreement or an
Affiliate of a party to this Agreement (including any Governmental Authority),
and such consent, authorization, approval or waiver has not been obtained prior
to the Closing, this Agreement shall not constitute a sale, assignment,
transfer, conveyance or delivery, or an attempted sale, assignment, transfer,
conveyance or delivery, thereof; provided, however, that, subject to Sellers’
compliance with this Section 2.5, the Closing shall occur notwithstanding the
foregoing without any adjustment to the Purchase Price on account thereof.
Following the Closing, Sellers and Buyer shall use, each at its own cost and
expense, commercially reasonable efforts, and shall cooperate with each other,
to obtain any such required consent, authorization, approval or waiver,


16
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





or any release, substitution or amendment required to novate all liabilities and
obligations under any and all Assigned Contracts or other liabilities that
constitute Assumed Liabilities or to obtain in writing the unconditional release
of all parties to such arrangements, so that, in any case, Buyer shall be solely
responsible for such liabilities and obligations from and after the Closing
Date; provided, however, that neither Sellers nor Buyer shall be required to pay
any consideration therefor. Once such consent, authorization, approval, waiver,
release, substitution or amendment is obtained, Sellers shall sell, assign,
transfer, convey and deliver to Buyer the relevant Purchased Asset to which such
consent, authorization, approval, waiver, release, substitution or amendment
relates for no additional consideration. Applicable Transfer Taxes in connection
with such sale, assignment, transfer, conveyance or license shall be paid by
Buyer in accordance with Section 5.2(a) of this Agreement.
(b)    To the extent that any Purchased Asset and/or Assumed Liability cannot be
transferred to Buyer following the Closing pursuant to this Section 2.5, Buyer
and Sellers shall use, each at its own cost and expense, commercially reasonable
efforts to enter into such arrangements (such as subleasing, sublicensing or
subcontracting) to provide to the parties the economic and, to the extent
permitted under applicable Law, operational equivalent of the transfer of such
Purchased Asset and/or Assumed Liability to Buyer as of the Closing and the
performance by Buyer of its obligations with respect thereto. To the extent
permitted under applicable Law, Sellers shall hold in trust for and pay to Buyer
promptly upon receipt thereof, such Purchased Asset and all income, proceeds and
other monies received by Sellers to the extent related to such Purchased Asset
in connection with the arrangements under this Section 2.5. Notwithstanding
anything herein to the contrary, the provisions of this Section 2.5 shall not
apply to any consent or approval required under any antitrust, competition or
trade regulation Law.

Section 2.6.    Purchase Price Allocation.
(a)    The Purchase Price and other relevant items for Tax purposes shall be
allocated among the Purchased Assets in accordance with the principles set forth
in Section 1060 of the Code (and the Treasury Regulations promulgated
thereunder). Buyer shall prepare a draft allocation statement in accordance with
the aforementioned principles and provide a copy to Parent no later than sixty
(60) calendar days after the Closing Date. Parent shall inform Buyer in writing
within fifteen (15) calendar days of the receipt of such draft of any objection
by Sellers to the draft allocation. To the extent that any such objection is
received, the Buyer and Sellers shall attempt in good faith to resolve any
dispute. If Buyer and Sellers are unable to reach such agreement within fifteen
(15) days after receipt by Buyer of such notice, the disputed items shall be
resolved by a nationally recognized accounting firm that is mutually acceptable
to Buyer and Sellers (the “Independent Accountant”), and any determination by
the Independent Accountant shall be final. The Independent Accountant shall
resolve any disputed items within fifteen (15) days of having the item referred
to it pursuant to such procedures as it may require. The costs, fees and
expenses of the Independent Accountant shall be borne equally by Buyer and
Sellers.


17
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





The allocation as determined by agreement of the Parties or by the Independent
Accountant, as the case may be (the “Purchase Price Allocation”) shall be
binding on the Parties.
(b)    Each Seller and Buyer agree to act in accordance with the Purchase Price
Allocation, as adjusted in accordance with Section 2.6(a) if applicable, in any
Tax Return, including any forms or reports required to be filed pursuant to
Section 1060 of the Code or any provisions of any comparable Law, unless
otherwise required by a change in Law after the date hereof, or a final
“determination,” as defined in Section 1313(a) of the Code. Buyer and each
Seller shall cooperate in the preparation of such Tax Returns and file such
forms as required by applicable Law. Neither Buyer nor any Seller shall take a
position inconsistent therewith upon examination of any Tax Return, in any
refund claim, or in any litigation or investigation, without the prior written
consent of the other Party (which consent, in the case of the Sellers, will be
deemed to be given by all Sellers upon consent of Parent), except as required by
applicable Law. In the event that the Purchase Price Allocation is disputed by
any Taxing Authority, the Party receiving notice of the dispute shall promptly
notify the other Party in writing of such notice and resolution of the dispute.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF SELLERS
Except as set forth in the Schedules to the Disclosure Letter attached hereto
(to the extent any such Schedule to the Disclosure Letter is numbered to
correspond to a representation or warranty, such Schedule to the Disclosure
Letter includes a cross reference to a Schedule to the Disclosure Letter
corresponding to another representation or warranty, or the applicability of
disclosure on a Schedule to the Disclosure Letter to another representation is
reasonably apparent based on the face of such disclosure), Sellers jointly and
severally represent and warrant to Buyer that the statements contained in this
Article III are true and correct for the period between February 5, 2016 and the
date hereof.

Section 3.1.    Organization, Standing and Power. Each Seller is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all requisite corporate power and authority to own, lease
or otherwise hold and operate the Purchased Assets and the Business, except
where the failure to be in good standing or have such power or authority,
individually or in the aggregate, has not been and would not reasonably be
expected to be material and adverse to the Business or the Purchased Assets,
taken as a whole. Each Seller is duly qualified or licensed to do business and
is in good standing (in jurisdictions that recognize the concept of good
standing) in each jurisdiction in which the Business operates, other than in
such jurisdictions where the failure to be so qualified or licensed or to be in
good standing individually or in the aggregate has not been and would not
reasonably be expected to have a Material Adverse Effect. Sellers have made
available to Buyer, prior to the execution of this Agreement, complete and
accurate copies of each Seller’s certificate of incorporation, bylaws,
certificate of organization, operating agreement, and any other applicable
formation or


18
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





organizational documents, in each case as amended to the date hereof
(collectively, the “Sellers’ Organizational Documents”). No Seller is in
violation of any of the provisions of the Sellers’ Organizational Documents.

Section 3.2.    Authority; Noncontravention. (a) Each Seller has all requisite
corporate power and authority to execute and deliver this Agreement and the
Related Documents and to consummate the Contemplated Transactions. The execution
and delivery of this Agreement and the Related Documents by Sellers and the
consummation by Sellers of the Contemplated Transactions have been duly
authorized by all necessary corporate action on the part of Sellers and no other
corporate proceedings on the part of Sellers are necessary to authorize this
Agreement, the Related Documents or to consummate the Contemplated Transactions.
Each of this Agreement and the Related Documents has been duly executed and
delivered by each Seller and, assuming the due authorization, execution and
delivery by Buyer, constitutes a legal, valid and binding obligation of each
Seller, enforceable against each Seller in accordance with its terms, subject to
bankruptcy, insolvency, moratorium, reorganization or similar Laws affecting the
rights of creditors generally and the availability of equitable remedies. The
Seller Boards duly and unanimously adopted resolutions (a) approving and
declaring advisable this Agreement, the other Related Documents, the Acquisition
and the other Contemplated Transactions and (b) declaring that it is in the best
interests of the stockholder(s) or member(s), as applicable, of each Seller that
Sellers enter into this Agreement and the Related Documents and consummate the
Contemplated Transactions on the terms and subject to the conditions set forth
in this Agreement or such Related Documents, which resolutions have not been
subsequently rescinded, modified or withdrawn in any way. No stockholder,
member, or other equity holder approval is required on behalf of any Seller for
the execution, delivery or performance of this Agreement or any Related
Document.
(b)    The execution and delivery of this Agreement and the Related Documents by
each Seller do not, and the consummation of the Contemplated Transactions and
compliance by each Seller with the provisions of this Agreement and the Related
Documents will not, conflict with, or result in any violation or breach of, or
default under (with or without notice or lapse of time, or both), or give rise
to a right of, or result in, termination, cancellation or acceleration of any
obligation or to the loss of a benefit under, or result in the creation of any
Lien in or upon the Purchased Assets under, (i) Sellers’ Organizational
Documents, (ii) any Contract to which a Seller is a party in respect of the
Business, or to which any of the Purchased Assets is subject or (iii) any (A)
statute, ordinance, rule, regulation or other Law applicable to the Business or
the Purchased Assets or (B) Order applicable to the Business or the Purchased
Assets, except in the cases of clauses (ii) and (iii), where the conflict,
violation, breach, default, termination, cancellation, acceleration or creation
of a Lien, individually or in the aggregate, has not had a Material Adverse
Effect.
(c)    Except as set forth on Schedule 3.2(c), no consent, approval, order or
authorization of, action by or in respect of, or registration, declaration or
filing with, any


19
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





Governmental Authority is required by or with respect to any Seller or the
Purchased Assets in connection with the execution and delivery of this Agreement
or any Related Document by any Seller, the transfer of the Purchased Assets to
Buyer or the consummation of the Contemplated Transactions.

Section 3.3.    Absence of Certain Changes or Events. Since February 5, 2016
(the “Measurement Date”) (a) no event has occurred which would reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect and (b) there has been no material loss, destruction or damage (in each
case, whether or not insured) affecting the Purchased Assets or any rights
thereunder.

Section 3.4.    Good Title; Sufficiency of Assets.
(a)    Except for the Business Intellectual Property (which is addressed in
Section 3.5), (i) Sellers have good and marketable title to, or valid contract
rights to or other valid rights to use, as applicable, all of the Purchased
Assets free and clear of all Liens (other than Permitted Liens), and have
complete power and rights to sell, assign, transfer and deliver to Buyer, as
applicable, the Purchased Assets, (ii) there are no adverse claims of ownership
to the Purchased Assets and no Seller has received written notice that any
Person has asserted a claim of ownership or right of possession or use in or to
any of the Purchased Assets, and (iii) at the Closing, Buyer will acquire from
Sellers good title to, or valid contract rights to or other valid rights to use,
as applicable, all of the Purchased Assets, free and clear of all Liens (other
than Permitted Liens).
(b)    Except for the Excluded Assets, the Purchased Assets constitute (i) all
of the interests, assets and rights of any Seller or any Affiliates of any
Seller acquired, conceived, collected, compiled, generated, reduced to practice
or otherwise made or used in connection with the Business and (ii) all of the
interests, assets and rights of any Seller or any Affiliates of any Seller used,
held for use or intended to be used in connection with a Product, the Compound
or the Business.
(c)    The Purchased Assets include all assets required for Buyer to conduct the
Business substantially as conducted by Sellers prior to the Closing, it being
acknowledged by Buyer that the foregoing does not take into account cash and
trademarks of Sellers that are Excluded Assets as well as certain other Excluded
Assets, the absence of which would not have a material effect on Buyer’s ability
to operate the Business following the Closing.

Section 3.5.    Intellectual Property.
(a)    Subject to Sections 3.5(b) and 3.5(f), Sellers exclusively own, or
validly Control, all Business Intellectual Property (including all Intellectual
Property Rights set forth on Schedule 2.2(a)(iii)), in each case free and clear
of all Liens (other than Permitted Liens). All Business Intellectual Property
will, immediately subsequent to the Closing, be transferred to, and


20
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





Controlled by, Buyer on substantially the same terms with which Sellers,
immediately prior to the Closing, Controlled such Business Intellectual
Property. For the avoidance of doubt, this Section 3.5(a) does not constitute a
representation or warranty of Sellers relating to infringement, misappropriation
or other violation of the Intellectual Property Rights of any Person.
(b)    To Sellers’ Knowledge, (i) no Seller has infringed, misappropriated or
otherwise violated and (ii) no Seller is infringing, misappropriating or
otherwise violating (including with respect to the discovery, development,
clinical testing, manufacture, distribution, advertising, use, Exploitation or
sale by any Seller of a Product or the Compound) the rights of any other Person
with regard to any Seller’s possession or use of any Business Intellectual
Property for the Business as presently conducted. To Sellers’ Knowledge, no
other Person or Persons has infringed, misappropriated or otherwise violated or
is or are infringing, misappropriating or otherwise violating the Business
Intellectual Property.
(c)    No claims against any Seller are pending or, to Sellers’ Knowledge,
threatened with regard to (i) the Control or use of any Business Intellectual
Property; (ii) any actual or potential infringement, misappropriation or
unauthorized use of Business Intellectual Property; (iii) any actual or
potential infringement, misappropriation or unauthorized use of any Third
Party’s Intellectual Property Rights with respect to any Business Intellectual
Property or the Business; or (iv) the validity or enforceability of any Business
Intellectual Property. Sellers have the right to bring actions for infringement,
including all rights to recover damages for past infringement (to the extent
permitted by applicable Law), of all Business Intellectual Property.
(d)    Schedule 2.2(a)(iii) sets forth, as of the date hereof, a complete and
accurate list of all patents and applications therefor, registered trademarks
and applications therefor (if any), domain name registrations (if any),
copyright registrations (if any) and all invention disclosures, that, in each
case, are Controlled by any Seller and related to the Business, a Product or the
Compound. The patent applications listed in Schedule 2.2(a)(iii) that are owned
by any Seller are (and such applications that are otherwise Controlled by
Sellers are, to Sellers’ Knowledge) pending and have not been abandoned and have
been and continue to be timely prosecuted. All patents, registered trademarks
and applications therefor owned by Sellers that are related to the Business, a
Product or the Compound have been (and all such patents, registered trademarks
and applications otherwise Controlled by Sellers have been, to Sellers’
Knowledge) duly registered or filed with or issued by each appropriate
Governmental Authority in the jurisdiction indicated in Schedule 2.2(a)(iii),
all related necessary affidavits of continuing use have been (or, with respect
to licenses, to Sellers’ Knowledge have been) timely filed, and all related
necessary maintenance fees have been (or, with respect to licenses, to Sellers’
Knowledge have been) timely paid to continue all such rights in effect. None of
the patents listed in Schedule 2.2(a)(iii) that are owned by Sellers have (and
no such patents that are otherwise Controlled by Sellers have, to Sellers’
Knowledge) expired, been disclaimed, in whole or in part, been declared invalid,
in whole or in part, or held to be unenforceable by any Governmental Authority.
None of the trademarks or trademark applications listed in Schedule 2.2(a)(iii)
that are owned by Sellers


21
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





are (and no such trademarks or trademark applications that are otherwise
Controlled by Sellers are, to Sellers’ Knowledge) involved in or the subject of
any ongoing oppositions, cancellations or other proceedings. None of the patents
or patent applications listed in Schedule 2.2(a)(iii) that are owned by Sellers
are (and no such patents or patent applications that are otherwise Controlled by
Sellers are, to Sellers’ Knowledge) involved in or the subject of any material
ongoing interferences, oppositions, reissues, reexaminations or other
proceedings, including ex parte (other than ex parte proceedings in connection
with such patent applications) and post-grant proceedings, in the United States
Patent and Trademark Office or in any foreign patent office or similar
administrative agency. Each of the patents and patent applications listed in
Schedule 2.2(a)(iii) that are owned by Sellers properly identifies (and, to
Sellers’ Knowledge, such patents and applications otherwise Controlled by
Sellers properly identify) each and every inventor of the claims thereof as
determined in accordance with the Laws of the jurisdiction in which such patent
is issued or such patent application is pending. Each inventor named on the
patents and patent applications listed in Schedule 2.2(a)(iii) that are owned by
Sellers has executed (and, to Sellers’ Knowledge, such inventors named on such
patents and applications that are otherwise Controlled by Sellers and material
to the Business, a Product or the Compound have executed) an agreement assigning
his, her or its entire right, title and interest in and to such patent or patent
application, and the inventions embodied and claimed therein, to Sellers, or in
the case of licensed Patents, to the appropriate owners. To Sellers’ Knowledge,
no such inventor has any contractual or other obligation that would preclude any
such assignment or otherwise conflict with the obligations of such inventor to
Sellers under such agreement with any Seller.
(e)    No current or former director, officer, employee, contractor or
consultant of any Seller owns any rights in or to any Business Intellectual
Property. All current and former directors, officers, employees, contractors and
consultants of any Seller who contributed to the discovery, creation or
development of any Business Intellectual Property did so (i) within the scope of
his or her employment such that it constituted a work made for hire and all
Business Intellectual Property arising therefrom became the exclusive property
of Sellers or (ii) pursuant to a written agreement assigning all of his or her
rights in Business Intellectual Property to Sellers. No current or former
directors, officers, employees, contractors or consultants of any Seller has
made or, to Sellers’ Knowledge, threatened to make any claim or challenge
against any Seller or any Affiliates of any Seller in connection with their
contribution to the discovery, creation or development of any Business
Intellectual Property.
(f)    Schedule 3.5(f) sets forth a complete and accurate list as of the date
hereof of all options, rights, licenses or interests of any kind relating to any
Business Intellectual Property (i) granted to any Seller by any other Person
(other than software licenses for commercially available off the shelf software
and except pursuant to employee proprietary inventions agreements (or similar
employee agreements)), or (ii) granted by any Seller to any other Person
(including any obligations of such other Person to make any fixed or contingent
payments, including royalty payments). All material obligations for payment of
monies currently


22
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





due and payable by any Seller and other material obligations in connection with
such options, rights, licenses or interests have been satisfied in a timely
manner.
(g)    Sellers have used reasonable efforts to make all filings with
Governmental Authorities and obtain all grants and registrations as may be
reasonably necessary or appropriate to preserve and protect the Business
Intellectual Property.
(h)    Sellers have used reasonable efforts and taken commercially reasonable
steps designed to maintain in confidence its Trade Secrets and other
confidential information acquired, conceived, developed, collected, compiled,
generated, reduced to practice or otherwise made or used in connection with the
Business or related to a Product or the Compound, including through the
development of a policy for the protection of intellectual property and periodic
training for all employees of each Seller on the implementation of such policy;
requiring all employees of each Seller to execute confidentiality agreements
with respect to intellectual property developed for or obtained from Sellers;
and entering into licenses and Contracts that generally require licensees,
contractors and other Third Parties with access to the Trade Secrets or other
confidential information to keep such Trade Secrets or other confidential
information confidential.
(i)    The execution and delivery of this Agreement and the Related Documents by
Sellers do not, and the consummation of the Contemplated Transactions and
compliance by Sellers with the provisions of this Agreement and any Related
Document will not, conflict with, or result in any violation or breach of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of, or result in, termination, cancellation or acceleration of any
right or obligation or to the loss of a benefit under, or result in the creation
of any Lien in or upon or the transfer of, any Business Intellectual Property
that is material to the Compound, a Product or the Business.

Section 3.6.    Assumed Contracts.
(a)    There are no Contracts, other than the Assumed Contracts and Excluded
Contracts, to which any Seller is a party or by which any Seller is bound, in
either case, to which the Business or any of the Purchased Assets are subject.
(b)    The Assumed Contracts are legal, valid and binding agreements of Sellers
and are in full force and effect and are enforceable against the applicable
Sellers and, to Sellers’ Knowledge, each other party thereto, in accordance with
their terms, subject to bankruptcy, insolvency, moratorium, reorganization or
similar Laws affecting the rights of creditors generally and the availability of
equitable remedies. Each Seller has performed all material obligations required
to be performed by it to date under the Assumed Contracts, and no Seller is or
will be (with or without notice or lapse of time, or both) in breach or default
in any material respect thereunder and, to Sellers’ Knowledge, no other party to
any Assumed Contract is (with or without notice or lapse of time, or both) in
breach or default in any material respect thereunder.


23
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





No Seller has received any written notice of intention to terminate any Assumed
Contract or of any claim of breach with respect to the performance of any
Seller’s obligations under any Assumed Contract.

Section 3.7.    Compliance with Law    . The Purchased Assets and the Business
(i) have been since the Measurement Date and are conducted in all respects in
compliance with all applicable Laws, except where the failure to be in
compliance would not have a Material Adverse Effect, and (ii) have had since the
Measurement Date and have all material Regulatory Authorizations, except where
the failure to obtain or hold such Permits would not have a Material Adverse
Effect. Each such Regulatory Authorization is valid and in full force and
effect. There has occurred no material default by Seller under, or material
violation by any Seller of, any such Permit. No Seller has received any written
notice from any Governmental Authority or other Person to the effect that any
Seller is not, or may not be, in compliance with any material Law with respect
to the Purchased Assets or the Business.

Section 3.8.    Litigation. There is no Action pending or, to Sellers’
Knowledge, threatened, that affects or, if successful, would reasonably be
expected to be materially adverse to the Purchased Assets or that, if
successful, would reasonably be expected to result in restraining, enjoining or
otherwise preventing the completion by any Seller of the Contemplated
Transactions. There is no outstanding Order of any Governmental Authority
against any Seller arising out of or relating to the Purchased Assets or that
would reasonably be expected to be materially adverse to the Purchased Assets or
that would reasonably be expected to result in restraining, enjoining or
otherwise preventing the completion by any Seller of the Contemplated
Transactions.

Section 3.9.    Taxes.
(a)    Each Seller has filed all material Tax Returns that it was required to
file. Each Seller has timely withheld, remitted, or paid all Taxes required to
be paid by it, the non-payment of which would result in a Lien (other than
Permitted Liens) on any Purchased Asset, would otherwise adversely affect the
Purchased Assets or would result in Buyer becoming liable or responsible
therefor.
(b)    Each Seller has established, in accordance with GAAP as applied on a
basis consistent with that of preceding periods, adequate reserves for the
payment of all Taxes that arise from or with respect to the Purchased Assets and
are incurred or attributable to the Pre-Closing Tax Period, the non-payment of
which would result in a Lien on any Purchased Asset, would otherwise adversely
affect the Purchased Assets, or would result in Buyer becoming liable therefor.

Section 3.10.    Regulatory Matters.


24
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(a)    Schedule 3.10(a) sets forth a true and complete list of (i) all
Regulatory Authorizations held by each Seller or under which any Seller conducts
business, or that have been submitted by or on behalf of any Seller, in each
case, relating to the Business or a Product, and (ii) all applications or
notifications or submissions for Regulatory Authorizations pending in relation
thereto. Sellers possess all material Regulatory Authorizations that are
required for or relate to the Business. Sellers are the sole and exclusive
owner(s) of the Regulatory Authorizations and none of the Regulatory
Authorizations has been sold, conveyed, delivered, transferred or assigned to
another party. Each such Regulatory Authorization (A) has, to Sellers’
Knowledge, been validly issued or acknowledged by the appropriate Regulatory
Authority and is in full force and effect and (B) is transferable to Buyer. To
Sellers’ Knowledge, there are no facts, circumstances or conditions that would
prevent the transfer of any Regulatory Authorization to Buyer on or after the
Closing Date.
(b)    Except as set forth on Schedule 3.10(b), all pre-clinical and clinical
studies, trials and investigations conducted or sponsored in relation to the
Business are being, and at all times have been, conducted in compliance in all
material respects with all applicable clinical protocols, informed consents and
applicable Laws administered or issued by applicable Regulatory Authorities,
including (to the extent applicable) (i) the U.S. Food and Drug Administration
(“FDA”) or other health authority standards for conducting non-clinical
laboratory studies contained in Title 21 part 58 of the Code of Federal
Regulations and associated regulatory guidance, (ii) investigational new drug
requirements and associated regulatory guidance, (iii) FDA or other health
authority standards for the design, conduct, performance, monitoring, auditing,
recording, analysis and reporting of clinical trials contained in Title 21 parts
50, 54, 56, 312, 314, and 320 of the Code of Federal Regulations and associated
regulatory guidance, (iv) federal and state laws or other regulatory authority
standards for restricting the use and disclosure of individually identifiable
health information, (v) the International Council for Harmonisation Guideline on
Good Clinical Practice (ICH Topic E6) and associated regulatory guidance and
(vi) communications or notices from Regulatory Authorities regarding the conduct
of such studies, trials and investigations. Except as set forth on Schedule
3.10(b), there have been no drug-related adverse event or events in patients in
a clinical trial conducted or sponsored in relation to the Business, the effect
of which would reasonably be expected to (x) prevent Buyer from obtaining
approval from a Regulatory Authority to market a Product in the United States or
(y) delay such approval to such an extent that the delay (taking into account
the expected length of such delay and the basis or reasons therefor) would
materially impair the aggregate financial value to be derived by Buyer from a
Product. All clinical trial adverse events in patients in a clinical trial
conducted or sponsored in relation to the Business within the knowledge of any
Seller have been disclosed to Buyer and all associated correspondence, including
actual or potential claims for recompense, have been made available to Buyer.
(c)    No Regulatory Authority has commenced, or, to Sellers’ Knowledge,
threatened to initiate, any Action to place a clinical hold order on, or
otherwise terminate, delay


25
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





or suspend any proposed or ongoing pre-clinical or clinical studies, trials,
investigational new drug application or investigations conducted or proposed to
be conducted in connection with the Business.
(d)    No Seller has directly or indirectly received any written communication
(including any warning letter, untitled letter, Form 483 or similar notice) from
any Regulatory Authority, and to Sellers’ Knowledge there are no material
Actions related to the Business pending or threatened (including any
prosecution, injunction, seizure, civil fine, suspension or recall), in each
case (i) relating to, arising under or alleging that any Seller or any of its
officers, employees or agents is not currently in compliance with, any Law
administered or issued by any Regulatory Authority or (ii) regarding any
debarment action or investigation in respect of any Seller or any of its
officers, employees or agents undertaken pursuant to 21 U.S.C. Sections 335(a),
(b) and (c), or any similar regulation of a Regulatory Authority. There are no
pending voluntary or involuntary destruction orders, seizures or other
regulatory enforcement actions related to the Business and, to Sellers’
Knowledge, no Data relating to a Product or the Compound that has been made
public is the subject of any regulatory or other Action, either pending or
threatened, by any Regulatory Authority relating to the truthfulness or
scientific adequacy of such Data.
(e)    Since the Measurement Date, neither any Seller nor, to Sellers’
Knowledge, any officer, employee, agent or distributor of any Seller, has made
an untrue statement of a material fact or fraudulent statement to the FDA or any
other Governmental Authority, failed to disclose a material fact required to be
disclosed to the FDA or any other Governmental Authority, or committed an act,
made a statement, or failed to make a statement that, at the time such
disclosure was made, would reasonably be expected to provide a basis for the FDA
to invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10,
1991) or for any other Governmental Authority to invoke any similar policy.
Neither any Seller nor, to Sellers’ Knowledge, any officer, employee or agent of
any Seller has been convicted of any crime or engaged in any conduct for which
debarment is mandated by or authorized by 21 U.S.C. Sections 335(a), (b) and (c)
or any similar Laws. Neither Seller nor, to Sellers’ Knowledge, any officer,
employee or agent of any Seller has been convicted of any crime or engaged in
any conduct for which such Person would be excluded from participating in the
Federal health care programs under Section 1128 of the Social Security Act of
1935, as amended (the “Social Security Act”), or any similar Laws.
(f)    Each Seller is, and, since the Measurement Date, has been, in compliance
with: (i) laws, regulations and guidance pertaining to state and federal
Anti-Kickback Statutes (42 U.S.C. §§ 1320a-7b(b), et seq. and their implementing
regulations) and the related Safe Harbor Statutes; (ii) laws, regulations and
guidance pertaining to submission of false claims to governmental or private
health care payors (31 U.S.C. §§ 3729, et seq. and its implementing


26
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





regulations); and (iii) state laws and federal laws and regulations relating to
providing and reporting of payments to health care professionals or health care
entities.
(g)    No Seller is a “covered entity” or a “business associate” pursuant to the
Health Insurance Portability and Accountability Act of 1996 (as those terms are
defined in 45 §160.103), and each Seller has complied in all material respects
with all other applicable Laws relating to the privacy and security of
individually identifiable information, including the Federal Trade Commission
Act, the Children’s Online Privacy Protection Act (COPPA), and similar
applicable Laws in any foreign jurisdiction in which the applicable Seller does
business.

Section 3.11.    Inventory. Schedule 2.2(a)(v) sets forth the Inventory as of
the second Business Day prior to the date hereof. As of the date hereof, the
Inventory is (a) free from any material defect or deficiency, (b) is in good and
usable condition for its use in the Business and (c) meets in all material
respects all of the applicable requirements and specifications.

Section 3.12.    Relationships with Suppliers. Since the Measurement Date, no
supplier of a Product or any Person materially involved in the Exploitation of a
Product has canceled or otherwise terminated, or provided written notice to any
Seller of its intent, or to Sellers’ Knowledge, threatened in writing, to
terminate its relationship with any Seller with respect to a Product, or, since
the Measurement Date, decreased or limited by more than five percent (5%), or
provided written notice to any Seller of its intent, or, to Sellers’ Knowledge,
threatened in writing, to so decrease or limit its sales to Seller.

Section 3.13.    Brokers and Other Advisors. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission for which Buyer could
become responsible in connection with the Contemplated Transactions based upon
arrangements made by or on behalf of any Seller.

Section 3.14.    Insurance. Each Seller maintains such policies of insurance
relating to the Purchased Assets and the Business as are reasonably sufficient
for compliance by such Seller with (i) all requirements of applicable Laws and
(ii) all Assumed Contracts, and each Seller has complied in all material
respects with the provisions of each such policy under which it is an insured
party. No Seller has been refused any insurance with respect to any Purchased
Asset or the Business, nor has any Seller’s coverage been limited by any
insurance carrier to which it has applied for insurance or with which it has
carried insurance. To Sellers’ Knowledge, there are no existing claims under any
insurance policy relating to the Purchased Assets or the Business. No written
notice of cancellation or termination has been received with respect to any
insurance policy relating to the Purchased Assets or the Business.

Section 3.15.    Adequate Consideration; Solvency. Each Seller is (a) able to
pay its debts as they become due and (b) solvent and will be solvent immediately
following the Closing. As of the date of this Agreement, no Seller is engaged or
intends to be engaged in business or a transaction for which its remaining
assets and capital are or will be insufficient. As


27
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





of the date of this Agreement, no Seller intends to incur Liabilities that would
be beyond its ability to pay as such Liabilities matured. No Seller has entered
into this Agreement for the purpose of hindering, delaying or defrauding its
creditors.

Section 3.16.    Related Party Transactions. Schedule 3.15 describes any
transaction between any Seller, on the one hand, and any current or former
partner, director, officer, employee, manager, member or stockholder (who holds
at least five percent (5%) of any Seller’s outstanding capital stock) of any
Seller, on the other hand, in each case, related to the Purchased Assets or the
Business. No current or former partner, director, officer, employee, manager,
member or stockholder (who holds at least five percent (5%) of Seller’s
outstanding capital stock) of any Seller has any ownership interest in the
Purchased Assets, or, to Sellers’ Knowledge, any Person that is a supplier of a
Product or the Compound (directly or indirectly) or actively engaged in the
business of Exploiting a Competing Product (in each case, other than equity
positions in companies that such Person does not Control).

Section 3.17.    Anticorruption Matters.
(a)    Neither any Seller, nor any of its Affiliates, any of their respective
directors, officers, managers or employees or, to Sellers’ Knowledge, any of
their other respective Representatives, in any way relating to the Purchased
Assets or the Business: (i) has taken any action in violation of any applicable
anticorruption Law, including the U.S. Foreign Corrupt Practices Act (“FCPA”)
(15 U.S.C. § 78 dd-1 et seq.); or (ii) has corruptly, offered, paid, given,
promised to pay or give, or authorized the payment or gift of anything of value,
directly or indirectly, to any “Public Official”, as defined in this Section
3.17, for purposes of (A) influencing any act or decision of any Public Official
in his official capacity; (B) inducing such Public Official to do or omit to do
any act in violation of his lawful duty; (C) securing any improper advantage; or
(D) inducing such Public Official to use his or her influence with a government,
Governmental Authority, or commercial enterprise owned or controlled by any
Governmental Authority (including state-owned or controlled veterinary or
medical facilities), in order to assist any Seller or any Affiliates of any
Seller, related in any way to the Purchased Assets or the Business, in obtaining
or retaining business.
(b)    No Seller’s officers, directors, employees or agents acting on behalf of
any Seller are themselves Public Officials.
(c)    For purposes of this Section 3.17, “Public Official” means: (i) any
officer, employee or representative of any regional, Federal, state, provincial,
county or municipal government or government department, agency, or other
division; (ii) any officer, employee or representative of any commercial
enterprise that is owned or controlled by a government, including any
state-owned or controlled veterinary or medical facility; (iii) any officer,
employee or representative of any public international organization, such as the
African Union, the International Monetary Fund, the United Nations or the World
Bank; (iv) any person acting in an


28
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





official capacity for any government or Governmental Authority, enterprise, or
organization identified above; and (v) any official of a political party or
candidate for political office.
(d)    There are no pending proceedings against any Seller, its Affiliates, any
of their respective directors, officers, managers or employees or, to Sellers’
Knowledge, any of their other respective Representatives, with respect to the
violation of any applicable anticorruption Law, including the FCPA, relating to
the Purchased Assets or the Business.
(e)    Each Seller and its Affiliates have been subject to an anticorruption
compliance policy with respect to the Purchased Assets and the Business
reasonably appropriate to ensure compliance with applicable anticorruption Laws,
including the FCPA.

Section 3.18.    No Other Representations and Warranties. (A) EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE III (INCLUDING THE
RELATED PORTIONS OF THE DISCLOSURE LETTER), NO SELLER OR ANY OTHER PERSON HAS
MADE OR MAKES ANY REPRESENTATION OR WARRANTY, WRITTEN OR ORAL, STATUTORY,
EXPRESS OR IMPLIED, AT COMMON LAW OR OTHERWISE, WITH RESPECT TO ANY SELLER, THE
PURCHASED ASSETS, THE BUSINESS OR THE CONTEMPLATED TRANSACTIONS; AND (B) NO
SELLER OR ANY OTHER PERSON HAS MADE OR MAKES ANY REPRESENTATION OR WARRANTY,
WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED, AT COMMON LAW OR OTHERWISE, AS
TO THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY INFORMATION, DATA OR OTHER
MATERIALS (WRITTEN OR ORAL) HERETOFORE FURNISHED TO BUYER AND ITS
REPRESENTATIVES BY OR ON BEHALF OF SELLERS AND ANY INFORMATION, DOCUMENTS OR
MATERIAL MADE AVAILABLE TO BUYER IN THE DATA ROOM, MANAGEMENT PRESENTATIONS OR
IN ANY OTHER FORM IN EXPECTATION OF THE CONTEMPLATED TRANSACTIONS, OTHER THAN IN
THE CASE OF CLAUSE (B), TO THE EXTENT ANY SUCH INFORMATION, DATA OR MATERIAL IS
ITSELF THE SUBJECT OF A REPRESENTATION OR WARRANTY CONTAINED IN THIS ARTICLE III
(INCLUDING THE RELATED PORTION OF THE DISCLOSURE LETTER). EACH SELLER
ACKNOWLEDGES AND AGREES THAT NONE OF BUYER OR ANY OTHER PERSON HAS MADE OR MAKES
ANY REPRESENTATION OR WARRANTY, WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED,
AT COMMON LAW OR OTHERWISE, WITH RESPECT TO BUYER EXCEPT AS SET FORTH IN ARTICLE
IV.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as set forth in this Article IV.




29
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------






Section 4.1.    Organization, Standing and Power. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated and has all requisite corporate power
and authority to carry on its business as presently conducted, except where the
failure to be in good standing or have such power or authority, individually or
in the aggregate, has not been and would not reasonably be expected to be
material and adverse to Buyer, taken as a whole. Buyer is duly qualified or
licensed to do business and is in good standing (in jurisdictions that recognize
the concept of good standing) in each jurisdiction in which the nature of its
business or the ownership, leasing or operation of its properties makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed or to be in good standing individually or
in the aggregate has not been and would not reasonably be expected to be
material and adverse to Buyer.

Section 4.2.    Authority; Noncontravention.
(a)    Buyer has all requisite corporate power and authority to execute and
deliver this Agreement and the Related Documents and to consummate the
Contemplated Transactions. The execution and delivery of this Agreement and the
Related Documents by Buyer and the consummation by Buyer of the Contemplated
Transactions have been duly authorized by all necessary corporate action on the
part of Buyer and no other corporate proceedings on the part of Buyer are
necessary to authorize this Agreement, the Related Documents or to consummate
the Contemplated Transactions. Each of this Agreement and the Related Documents
has been duly executed and delivered by Buyer and assuming the due
authorization, execution and delivery by Sellers, constitutes a legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, subject to bankruptcy, insolvency, moratorium, reorganization or similar
Laws affecting the rights of creditors generally and the availability of
equitable remedies.
(b)    The execution and delivery of this Agreement and the Related Documents by
Buyer do not, and the consummation of the Contemplated Transactions and
compliance by Buyer with the provisions of this Agreement and the Related
Documents will not, conflict with, or result in any violation or breach of, or
default under (with or without notice or lapse of time, or both), or give rise
to a right of, or result in, termination, cancellation or acceleration of any
obligation or to the loss of a benefit under, or result in the creation of any
Lien in or upon any of the properties or other assets of Buyer under (i) the
certificate of incorporation or bylaws of Buyer, (ii) any Contract to which
Buyer is a party or any of its respective properties or other assets is subject
or (iii) any (A) statute, ordinance, rule, regulation or other Law applicable to
Buyer or its properties or other assets or (B) Order applicable to Buyer or its
properties or other assets, except in the cases of clauses (ii) and (iii), where
the conflict, violation, breach, default, termination, cancellation,
acceleration or creation of a Lien, individually or in the aggregate, would not
reasonably be expected to prevent, materially impede or materially delay the
consummation by Buyer of the Contemplated Transactions (including the payments
required to be made pursuant to Article II).


30
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(c)    No consent, approval, order or authorization of, action by or in respect
of, or registration, declaration or filing with, any Governmental Authority is
required by or with respect to Buyer in connection with the execution and
delivery of this Agreement or any Related Document by Buyer or the consummation
by Buyer of the Contemplated Transactions.

Section 4.3.    Capital Resources; Solvency.
(a)    Buyer has immediately available funds sufficient to consummate the
Contemplated Transactions on the terms contemplated by this Agreement including
the payment of all fees, expenses and obligations payable by Buyer in connection
with the Contemplated Transactions.
(b)    Immediately after giving effect to the Contemplated Transactions, Buyer
shall be solvent and shall: (a) be able to pay its debts as they become due and
(b) have adequate capital to carry on its business.

Section 4.4.    Litigation. There is no Action pending or, to the actual
knowledge of Buyer’s officers, threatened before any Governmental Authority, and
there is no claim, investigation or administrative action of any Governmental
Authority pending or, to the actual knowledge of Buyer’s officers, threatened,
that if successful, would reasonably be expected to result in restraining,
enjoining or otherwise preventing the completion by Buyer of the Contemplated
Transactions. There is no outstanding Order of any Governmental Authority
against Buyer that would reasonably be expected to result in restraining,
enjoining or otherwise preventing the completion by Buyer of the Contemplated
Transactions.

Section 4.5.    Brokers and Other Advisors. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission for which Seller could
become responsible in connection with the Contemplated Transactions based upon
arrangements made by or on behalf of Buyer.

Section 4.6.    Independent Investigation. Buyer has conducted its own
independent investigation, review and analysis of the Purchased Assets and the
Business and acknowledges that it has been provided access to the personnel,
properties, assets, premises, books and records, and other documents and data of
Sellers for such purpose. Buyer acknowledges and represents that in making its
decision to enter into this Agreement and consummate the Contemplated
Transactions, Buyer has relied solely on its own investigation and the express
representations and warranties of Sellers set forth in Article III (including
the Schedules to the Disclosure Letter) and Buyer is not relying on any
representation or warranty, written or oral, statutory, express or implied, at
common law or otherwise, with respect to any Seller, the Purchased Assets, the
Business or the Contemplated Transactions not expressly set forth in Article III
(including any information, data or other materials (written or oral) heretofore
furnished to Buyer and its Representatives by or on behalf of Sellers and any
information, documents or material made available to Buyer in the Data Room,
management presentations or


31
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





in any other form in expectation of the Contemplated Transactions, other than to
the extent any such information, data or material is itself the subject of a
representation or warranty contained in Article III).

ARTICLE V.
ADDITIONAL AGREEMENTS


Section 5.1.    Confidentiality; Non-Competition.
(a)    Confidentiality.
(i)    Each of Buyer and each Seller acknowledges that the information provided
to them in connection with this Agreement and the consummation of the
Contemplated Transactions is subject to the terms of the Confidentiality
Agreement. Effective upon, and only upon, the Closing, the Confidentiality
Agreement shall terminate with respect to information included in or related to
the Business or the Purchased Assets.
(ii)    Each Seller recognizes that it possesses information of a confidential
or secret nature in both written and unwritten form, which has unique commercial
value as related to the Business or the Purchased Assets (hereinafter referred
to as “Confidential Information”). For purposes of this Agreement, the foregoing
“Confidential Information” (A) shall include each of the following, to the
extent constituting a Purchased Asset: (1) any pre-clinical, clinical,
pharmaceutical development, prescription, or sales and marketing data for a
Product or the Compound; (2) Trade Secrets, processes, methods, data, know-how,
prototypes, improvements, inventions, techniques, product plans, strategies and
forecasts, including any development plans for the use of a Product or the
Compound; (3) forms, contracts or promotional materials created for or used
solely in relation to a Product or Compound; (4) any correspondence, memoranda
or files related solely to a Product or Compound which contain Confidential
Information; and (5) any information, knowledge and data solely related to the
Business and (B) shall not include any information which (1) is or becomes
generally available to and known by the general public (other than as a result
of a disclosure through the actions of Seller or any of its Representatives in
violation of this Section 5.1 or any other obligation of confidentiality owed to
Buyer or any of its Affiliates), (2) is independently developed by any Seller
after the Closing without reference to the Confidential Information or any
Purchased Assets or (3) any information, forms, contracts or other items
relating to the Excluded Assets. Information that is not novel or copyrighted
may nonetheless be Confidential Information.


32
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(iii)    Each Seller agrees that, following the Closing, all Confidential
Information shall be the sole property of Buyer and its assigns.
(iv)    For a period of [***] after the Closing, each Seller will, and will
cause its Affiliates and Representatives to, keep in strict confidence all
Confidential Information and will not use or disclose any Confidential
Information or anything relating to it, in whole or in part, nor permit others
to use or disclose it in any way, without the prior written consent of Buyer.
Each Seller further agrees to inform Buyer as promptly as practicable in writing
in the event of any breach of this obligation of confidentiality that becomes
known to any such Seller.
(v)    Notwithstanding anything contained in this Agreement to the contrary,
each Seller is permitted to disclose the Confidential Information pursuant to a
court order or other requirement of a judicial, administrative or governmental
proceeding, or otherwise to the extent required for Seller to comply with
applicable Law, provided that, in each instance, Seller (A) notifies Buyer of
the court order or other requirement promptly after Seller becomes aware of the
court order or other requirement (unless such notification would be unlawful);
(B) cooperates with Buyer in seeking a protective order or similar relief to
protect the confidentiality of the information to be disclosed (in each case at
the expense of Buyer); and (C) limits the disclosure to what is requested by the
court order or other requirement.
(b)    Non-Competition. Each Seller agrees that for a period of:
(i)    [***] commencing upon the Closing Date (the “First Restricted Period”),
no Seller or any direct or indirect subsidiary thereof (now existing or
hereafter incorporated, formed or otherwise organized) shall, alone or in
conjunction with any Third Party, directly or indirectly, conduct human clinical
studies with respect to, or manufacture or commercialize, any product that is
competitive with the Products, taking into account the suggested indication and
target market of each Product in any geographic area (such product, a “Competing
Product”), other than pursuant to the Development Agreement.
(ii)    [***] commencing upon the Closing Date (the “Second Restricted Period”),
no Seller or any direct or indirect subsidiary thereof (now existing or
hereafter incorporated, formed or otherwise organized) shall, alone or in
conjunction with any Third Party, directly or indirectly, manufacture or
commercialize, any Product or any other product containing a Compound in any
geographic area (such product, a “Similar Product”), other than pursuant to the
Development Agreement.
(iii)    In the event that any Seller is acquired by or merges with a Third
Party that is engaged in human clinical studies with respect to, or the
manufacture or commercialization of, a Competing Product, then such Seller shall
not be deemed to be in


33
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





breach of this Section 5.1(b) with respect to any such Competing Product or
Similar Product, and the terms of this Section 5.1(b) will not apply in any way
to limit or restrict such Third Party or its Affiliates (other than such Seller
and its direct and indirect subsidiaries).
(c)    Acknowledgments, Interpretation and Validity.
(i)    Each Seller agrees and acknowledges that the covenants in this
Section 5.1 are reasonable and valid in all respects (including with respect to
the subject matter, the First Restricted Period, the Second Restricted Period,
and geographical area) and are necessary to protect the interests of Buyer in
the Products, the Compound, the other Purchased Assets and the Confidential
Information, and such covenants represent only a limited restraint. Further,
each Seller acknowledges that, without the restrictions contained in this
Section 5.1, the benefits of the Contemplated Transactions could be devalued,
lost or circumvented, particularly in light of the nature and ongoing
development of the Products and the Compound, and that Buyer would not have
entered into this Agreement without the restrictions contained in this Section
5.1.
(ii)    Each Seller acknowledges and agrees that the provisions of this
Section 5.1 are necessary and reasonable to protect Buyer in the conduct of its
business and are a material inducement to Buyer’s execution and delivery of this
Agreement and its willingness to enter into the Contemplated Transactions.
(iii)    It is the desire and intent of the Parties that this Section 5.1 will
be enforced to the fullest extent permissible under the Laws applied in each
jurisdiction in which enforcement is sought. If any restriction set forth in
this Section 5.1 is found by any court of competent jurisdiction to be
unenforceable for any reason (e.g., because it extends for too long a period of
time, over too great a range of activities or in too broad a geographic area),
this Section 5.1 shall be interpreted to extend over the maximum period of time,
range of activities or geographic area as to which it may be enforceable. The
agreements contained in this Section 5.1 shall each constitute a separate
agreement independently supported by good and adequate consideration. For the
avoidance of doubt, the Parties hereby acknowledge that each Seller will benefit
substantially from the consummation of the Contemplated Transactions and that
the consideration that Sellers will receive upon such consummation is adequate
to support each Seller’s agreement to be bound by the covenants set forth
herein.
(d)    Remedies. In accordance with Section 7.8(c), Buyer will be entitled to
injunctive or other equitable relief to enforce the provisions hereof, in
addition to such other remedies to which Buyer may be entitled, including the
recovery of money damages.
(e)    Extensions of Limitations. If any Seller or any of its subsidiaries
violate any term or provision of this Section 5.1, the duration set forth in
this Section 5.1 shall


34
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





automatically be extended as against each Seller and its subsidiaries for a
period equal to the periods during which any Seller or such subsidiary shall
have been in violation of this Section 5.1.

Section 5.2.    Certain Tax Matters.
(a)    Transfer Taxes. All recordation, transfer, documentary, excise, sales,
value added, use, stamp, conveyance or other similar Taxes, duties or
governmental charges, and all recording or filing fees or similar costs, imposed
or levied by reason of, in connection with or attributable to this Agreement,
the Related Documents or the Contemplated Transactions (collectively, “Transfer
Taxes”) shall be the borne equally between Sellers, on the one hand, and Buyer,
on the other.
(b)    Allocation of Taxes.
(i)    All ad valorem obligations levied with respect to the Purchased Assets
for any Straddle Period (collectively, the “Apportioned Obligations”) shall be
apportioned between Sellers, on the one hand, and Buyer, on the other, on a per
diem basis. Sellers shall be jointly and severally liable for the proportionate
amount of such Apportioned Obligations that is attributable to the Pre-Closing
Tax Period, and Buyer shall be liable for the proportionate amount of such
Apportioned Obligations that is attributable to the Post-Closing Tax Period.


(ii)    All Taxes levied with respect to the Purchased Assets (other than the
Apportioned Obligations) for any Straddle Period (“Other Taxes”) shall be
allocated between the Pre-Closing Tax Period and the Post-Closing Tax Period as
follows: (i) in the case of Taxes other than income Taxes (however denominated),
sales and use Taxes, value added Taxes and withholding Taxes, such Taxes shall
be allocated on a per diem basis, and (ii) in the case of income Taxes (however
denominated), sales and use Taxes, value added Taxes and withholding Taxes, such
Taxes shall be allocated based on the assumption that the taxable period ended
on the Closing Date. The Sellers shall be liable for all Other Taxes allocated
to the Purchased Assets for the Pre-Closing Tax Period, and the Buyer shall be
liable for all Other Taxes allocable to the Post-Closing Tax Period.


(c)    Reimbursement. Apportioned Obligations, Other Taxes and Transfer Taxes
shall be timely paid, and all applicable filings, reports and returns shall be
filed, as provided by applicable Law. The paying Party (if not specified as the
responsible Party therefor) shall be entitled to reimbursement from the
non-paying Party in accordance with Section 5.2(a) or Section 5.2(b), as the
case may be. Upon payment of any such Apportioned Obligation or Transfer Tax,
the paying Party shall present a statement to the non-paying Party setting forth
the amount of reimbursement to which the paying Party is entitled under Section
5.2(a) or Section 5.2(b), as the case may be, together with such supporting
evidence as is reasonably necessary to


35
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





calculate the amount to be reimbursed. The non-paying Party shall make such
reimbursement promptly but in no event later than 10 days after the presentation
of such statement. For the avoidance of doubt, reimbursement for Transfer Taxes,
Other Taxes or Apportioned Obligations shall be governed first by this Section
5.2(c) and, if unsatisfied, then pursuant to Article VI.


(d)    Tax Withholding. The Parties agree that all payments under this Agreement
will be made without any deduction or withholding for or on account of any Taxes
or other amounts unless required by applicable Law. In the event Buyer
determines that it is required under applicable Law to withhold and pay any Tax
to any Taxing Authority in respect of any payments made to any Seller, the
amount of such Tax shall be deducted by Buyer and paid to the relevant Taxing
Authority, and Buyer shall notify the applicable Seller thereof and shall
promptly furnish to such Seller all copies of any Tax certificate or other
documentation evidencing such withholding. Buyer shall not be required to pay
any additional amounts to any Seller in respect of any amounts paid to any
Taxing Authority pursuant to the immediately preceding sentence. The Parties
agree to reasonably cooperate with each other, including by completing or filing
documents required under the provisions of any applicable income tax treaty or
applicable Law, to claim any applicable exemption from, or reduction of, any
such applicable Taxes. To the extent that any amounts are so deducted or
withheld by Buyer from any payment hereunder to any Seller, such deducted or
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to such Seller. In the event any such amounts are not or can not be so
deducted or withheld, Sellers will indemnify and promptly reimburse Buyer
therefor, without regard to the limitations of Section 6.3 hereof.
(e)    Cooperation and Exchange of Information. Each of the Sellers, on the one
hand, and Buyer, on the other, shall (i) provide the other with such assistance
as may reasonably be requested by the other Party in connection with the
preparation of any Tax Return, audit or other examination by any Taxing
Authority or Action relating to liability for Taxes in connection with the
Purchased Assets or the Business, (ii) retain and provide the other with any
records or other information that may be relevant to such Tax Return, audit or
examination, Action or determination and (iii) provide the other with any final
determination of any such audit or examination, Action or determination that
affects any amount required to be shown on any Tax Return of the other for any
period.
(f)    Tax Treatment of Payments. Unless otherwise required by a change in Law
after the date hereof, or a final “determination” as defined in Section 1313(a)
of the Code, Sellers and Buyer shall treat any payment under Article VI as an
adjustment to the Purchase Price for Tax purposes.

Section 5.3.    Public Announcements. Neither Buyer nor any Seller, nor any
Affiliate of any Party, shall issue any press release or otherwise make any
public statement with respect to the provisions of this Agreement or the
Contemplated Transactions without the prior written consent of the other Party.
Notwithstanding anything to the contrary in this Agreement or


36
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





any Related Document, any Party may issue a press release or make a public
statement with respect to the Contemplated Transactions without the consent of
the other Party as may be required by Law or the rules and regulations of any
applicable securities exchange or market (it being understood that Buyer may
make a public announcement and file the appropriate filings with the Securities
and Exchange Commission (including filing this Agreement), and conduct investor
calls, with respect to this Agreement and the Contemplated Transactions). If any
Party proposes to issue a press release or make a public statement with respect
to the Contemplated Transactions pursuant to this Section 5.3, it will provide
copies of such press release or public statement to the other Party before such
press release or public statement is made to allow the other Party to comment
upon and agree on such press release or public statement, unless the provision
of such press release or public statement to the other Party before such press
release or public statement is made (or any delay in reaching agreement with
respect thereto) would be in breach of any Law or the rules and regulations of
any applicable securities exchange or market, in which case a copy of such press
release or public statement will be provided to the other Party as soon as
reasonably practicable or in accordance with such Law, rules or regulations.

Section 5.4.    Regulatory Matters.
(a)    Transfer of Regulatory Authorizations. At the Closing, each Seller shall
transfer the exclusive benefit of the Regulatory Authorizations to Buyer free of
all Liens, other than Permitted Liens, on the terms and conditions set forth in
this Section 5.4. As soon as practicable following the Closing Date but in any
event no later than 30 days after the Closing Date, each Seller shall make such
notifications or filings with applicable Regulatory Authorities as may be
necessary to effect the transfer of each of the Regulatory Authorizations to
Buyer.
(b)    Buyer Responsibilities. Subject to the provisions of Section 5.4(a),
after the Closing Date, Buyer (on behalf of Sellers to the extent required under
Applicable Law), at its cost, shall be solely responsible (subject to each
Seller’s obligations set forth in clause (c) below) and liable for (i) taking
all actions, paying all fees and conducting all communication with the
appropriate Regulatory Authority required by Law in respect of the Regulatory
Authorizations, including preparing and filing all reports (including adverse
drug experience reports) with the appropriate Regulatory Authority; (ii)
investigating all complaints and reports of adverse drug experiences with
respect to any Product or the Compound pursuant to such Regulatory
Authorizations (whether Exploited before or after transfer of such Regulatory
Authorizations); and (iii) fulfilling all other applicable legal and regulatory
obligations of a holder of each Regulatory Authorization.
(c)    Complaints. After the Closing Date, Sellers shall notify Buyer within 48
hours (or such shorter period required by Law) if any Seller receives a
complaint or a report of an adverse drug experience with respect to any Product
or the Compound. In addition, each Seller shall use commercially reasonable
efforts to assist Buyer (and Buyer shall reimburse the applicable Seller its
reasonable expenses incurred in connection therewith) in connection with


37
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





the investigation of and response to any complaint or adverse drug experience
report related to ay Product or the Compound, to the extent attributable to the
period prior to the Closing. All notifications pursuant to this Section 5.4(c)
shall be by facsimile or electronic mail at such numbers or addresses agreed
upon by the Parties’ respective safety divisions.
(d)    Cooperation. Each Seller shall cooperate with Buyer in supplying
information or assistance in Buyer’s fulfillment of its obligations under this
Section 5.4.

Section 5.5.    Access.
(a)    From and after the Closing Date for a period of 12 months, each Seller
shall provide Buyer with reasonable access (which shall not unreasonably
interfere with the business of the applicable Seller), upon reasonable written
notice and during normal business hours, to the management and other personnel
of each Seller for the purpose of (i) discussing all reasonable inquiries
regarding the Purchased Assets or the Business and (ii) providing such other
assistance as Buyer may reasonably request related to the sale, conveyance,
delivery, transfer and assignment of the Purchased Assets.
(b)    From and after the Closing Date, Buyer shall provide each Seller and its
Representatives with reasonable access (which shall not unreasonably interfere
with the business of Buyer), upon reasonable written notice and during normal
business hours, to the Books and Records and the right to make copies and
extracts therefrom (subject to Sellers’ obligations under Section 5.1), to the
extent that such access may be reasonably required by such Seller or any of its
Representatives (i) to facilitate the investigation, litigation and final
disposition of any Third Party Claim the defense or opposition of which Seller
has assumed pursuant to Section 6.4 (unless such Third Party Claim is the
subject of a dispute between Buyer and any Seller or any of their respective
Affiliates), or (ii) in connection with the preparation of any Seller’s Tax
Returns or financial statements.

Section 5.6.    Expenses. Except as expressly set forth herein, each Seller and
Buyer shall bear its own costs and expenses incurred in connection with this
Agreement and the Contemplated Transactions.

Section 5.7.    Wrong Pockets. Subject to Section 2.5, for a period of up to 12
months after the Closing Date, if Buyer, on the one hand, or any Seller, on the
other, becomes aware that any of the Purchased Assets have not been transferred
to Buyer or that any of the Excluded Assets have been transferred to Buyer, it
shall promptly notify the other Parties, and the Parties hereto shall, as soon
as reasonably practicable, ensure that such assets are transferred, at Sellers’
expense (except that Buyer shall be responsible for the shipping cost of any
Inventory) and with any necessary prior Third Party consent or approval, to:
(a)    Buyer, in the case of any Purchased Asset which was not transferred at
the Closing; or


38
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(b)    Sellers, in the case of any Excluded Asset which was transferred at the
Closing.

Section 5.8.    Further Assurances. Each Party shall, at any time and from time
to time after the Closing Date, upon the request of the other Party(ies), do,
execute, acknowledge, deliver and file, or cause to be done, executed,
acknowledged, delivered or filed, all such further acts, deeds, transfers,
conveyances, assignments or assurances as may be reasonably required for the
transferring, conveying, assigning and assuring to Buyer, or for the aiding and
assisting in the reducing to possession by Buyer of, any of the Purchased
Assets, or for otherwise carrying out the purposes of this Agreement and the
Related Documents and the consummation of the Contemplated Transactions.

Section 5.9.    TRIS Make-Whole Payments.
(a)    By each of January 30, 2019 and January 30, 2020, Buyer will furnish to
US Holdings a written report setting forth for the prior calendar year the Net
Sales of Karbinal (including the number of units shipped times the invoiced
price per unit and the details of all deductions from gross sales to arrive at
Net Sales) (the “Written Report”). US Holdings shall inform Buyer in writing
within fifteen (15) calendar days of the receipt of the Written Report of US
Holdings acceptance or of any objection. If US Holdings does not so inform
Buyer, Sellers shall be deemed to have accepted the Written Report. To the
extent that any such objection is timely received, Buyer and US Holdings shall
attempt in good faith to resolve any dispute. If Buyer and US Holdings are
unable to reach such agreement within fifteen (15) days after receipt by Buyer
of such notice, the disputed items shall be resolved by the Independent
Accountant, and any determination by the Independent Accountant shall be final.
The Independent Accountant shall resolve any disputed items within fifteen (15)
days of having the item referred to it pursuant to such procedures as it may
require. The costs, fees and expenses of the Independent Accountant shall be
borne equally by Buyer and Sellers.
(b)    Upon resolution of the Written Report as described in Section 5.9(a)
above, US Holdings shall pay Buyer an amount equal to [***]% of the Net Sales of
Karbinal set forth in such report; provided, however, that if the royalty rate
pursuant to the Net Sales of Karbinal for the 2018 and 2019 calendar years is
reduced, then US Holdings’ obligation under this Section 5.9(b) shall be reduced
in proportion to such royalty reduction.
(c)    In no event shall the foregoing payments from US Holdings to Buyer under
this Section 5.9 exceed $[***] per year.
(d)    All capitalized terms used in this Section 5.9 have the meanings set
forth for them in the Supply and Distribution Agreement dated as of August 9,
2013 by and between TRIS Pharma, Inc., a New Jersey corporation, and US
Holdings, as amended from time to time.


39
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------






Section 5.10.    Name. Buyer acknowledges and agrees that it shall (i) not
obtain or retain any right, title or interest in or to the “Avadel” name or any,
whether registered or unregistered, associated names, service marks, trademarks,
trade names, identifying symbols, logos, emblems, signs or insignia related
thereto or containing or comprising the foregoing, including any name or mark
confusingly similar thereto and (ii) immediately after the Closing, cease to
hold itself out as having any affiliation with Sellers or any of their
Affiliates other than under this Agreement and the Development Agreement.

Section 5.11.    Employment.
(a)    Buyer shall, or shall cause its Affiliates to, offer employment to those
employees of Seller who provide services exclusively or primarily with respect
to the Business and who are listed on Schedule 5.11(a) (each, a “Business
Employee”), as determined in the sole discretion of Buyer no later than five (5)
days prior to the Closing Date. Buyer retains the sole discretion to determine
the compensation and benefits offered to each Business Employee.
(b)    Nothing herein shall provide or be construed to provide the rights of a
third-party beneficiary on any Person, including any Business Employee or
dependent or beneficiary thereof. Except as set forth herein, the provisions of
this Section 5.11 shall not amend or other modify the terms of any compensation
or employee benefit plan or arrangement of Sellers or Buyer or their respective
Affiliates

Section 5.12.    Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Sellers shall (x) conduct the Business in the Ordinary Course of
Business and (y) use commercially reasonable efforts to maintain and preserve
intact the Business’ current organization and operations and to preserve the
rights, goodwill and relationships of the Sellers with the Business Employees
(it being understood and agreed Sellers shall not have any obligations or
liabilities hereunder with respect to the other employees of Sellers or if a
Business Employee refuses to accept employment with Buyer), customers,
licensors, suppliers, distributors and others having relationships with the
Business. Without limiting the foregoing, from the date hereof until the Closing
Date, Sellers shall not:
(a)    waive or release any material right or material claim of the Business
other than in the Ordinary Course of Business;
(b)    sell, transfer, lease, license (other than in the Ordinary Course of
Business), or otherwise dispose of any of the Purchased Assets;
(c)    incur, assume, guarantee, issue, assume or otherwise become responsible
for, any new indebtedness or create any new encumbrance or Lien on the Business
or Purchased Assets (other than Permitted Liens);


40
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(d)    amend, waive, modify or consent to the termination of any Assumed
Contracts, or amend, waive, modify or consent to the termination of any Seller’s
rights thereunder;
(e)    initiate, settle, agree to settle, waive or compromise any Action;
(f)    adopt a plan or agreement for or carry out any complete or partial
liquidation, dissolution, restructuring, recapitalization, merger, consolidation
or other reorganization;
(g)    permit the lapse of any existing policy of insurance relating to the
Business or its assets;
(h)    permit the lapse of any material right relating to Intellectual Property
Rights or any other intangible asset used in or related to the Business;
(i)    increase or decrease the wages, salary, bonus or other compensation or
benefits payable to any Business Employee (other than in the Ordinary Course of
Business);
(j)    hire any new director, officer or employee (other than in the Ordinary
Course of Business) of the Business;
(k)    sell any Product, it being understood and agreed that Sellers will,
promptly after execution and delivery of this Agreement, transfer all Inventory
under Sellers’ control to Buyer pursuant to its written instructions so that
Buyer can begin relabeling it, and that in the event this Agreement is
terminated for any reason Buyer will at its expense return such Inventory to
Sellers pursuant to their written instructions;
(l)    increase or decrease marketing efforts of the Business from the levels
conducted by the Sellers in the six (6) months prior to the date hereof; or
(m)    agree or commit to do any of the foregoing.

ARTICLE VI.
INDEMNIFICATION


Section 6.1.    Indemnification of Buyer. (a) From and after the Closing,
Sellers shall jointly and severally indemnify Buyer and its Affiliates and each
of their respective officers, directors, employees, equity holders, agents and
Representatives (each, a “Buyer Indemnified Party”) against and hold each Buyer
Indemnified Party harmless from any and all losses, damages, Liabilities, costs
or expenses (collectively, “Losses”), suffered or incurred by such Buyer
Indemnified Party, arising from, relating to or otherwise in connection with:


41
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(i)    any breach of or inaccuracy in any representation or warranty of any
Seller contained in this Agreement (without giving effect to any materiality
threshold or qualifier contained therein, including any Material Adverse Effect
qualifier, except that this parenthetical shall not apply to Section 3.3(a));
(ii)    any breach of or failure to perform any covenant or agreement of any
Seller contained in this Agreement;
(iii)    any Excluded Liability or Excluded Asset; or
(iv)    any Taxes with respect to the Business or Purchased Assets for any
Pre-Closing Tax Period, including, with respect to any Straddle Period, any
Other Taxes, or any Apportioned Obligations allocated to any Seller pursuant to
Section 5.2(b), as well as any Transfer Taxes allocated to the Sellers pursuant
to Section 5.2(a).
(b)    No consent of any Seller will be required in order for Buyer to be
indemnified under this Article VI.
(c)    In the case of a Buyer Indemnified Party’s rights to indemnification
pursuant to this Section 6.1, any and all Losses payable by any Seller to the
Buyer Indemnified Parties with respect to indemnifiable Losses will be paid
directly by Sellers to the applicable Buyer Indemnified Parties (subject to the
applicable limitations set forth in this Article VI).

Section 6.2.    Indemnification of Seller Indemnified Parties. (a) From and
after the Closing, Buyer shall indemnify Sellers and their Affiliates and each
of their respective officers, directors, employees, equity holders, agents and
Representatives (each a “Seller Indemnified Party”) against and hold each Seller
Indemnified Party harmless from any and all Losses suffered or incurred by any
such Seller Indemnified Party arising from, relating to or otherwise in
connection with:
(i)    any breach of or inaccuracy in any representation or warranty of Buyer
contained in this Agreement (without giving effect to any materiality threshold
or qualifier contained therein);
(ii)    any breach of or failure to perform any covenant or agreement of Buyer
contained in this Agreement;
(iii)    any Assumed Liability;
(iv)    any Transfer Taxes or Apportioned Obligations allocated to Buyer
pursuant to Section 5.2; or


42
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(v)    any Liabilities arising out of Buyer’s or its Affiliates’ operation of
the Purchased Assets after the Closing, excluding, for the avoidance of doubt,
any Excluded Liabilities.
(b)    The consent of Buyer shall not be required in order for Seller to be
indemnified under this Article VI.

Section 6.3.    Limitations.
(a)    Notwithstanding anything to the contrary contained herein, no Buyer
Indemnified Party or Seller Indemnified Party, as applicable, shall be entitled
to be indemnified pursuant to Section 6.1(a)(i) and Section 6.2(a)(i):
(i)    unless and until the aggregate of all Losses for which the Buyer
Indemnified Parties or the Seller Indemnified Parties, as applicable, would, but
for this paragraph (i), be entitled to indemnification hereunder exceeds on a
cumulative basis $[***] (the “Indemnity Threshold”), at which point each Buyer
Indemnified Party or Seller Indemnified Party, as applicable, shall be entitled
to be indemnified for the aggregate of all Losses in excess of the Indemnity
Threshold; and
(ii)    unless the amount of an individual claim for Losses under
Section 6.1(a)(i) or Section 6.2(a)(i) (aggregating all claims and Losses
arising from substantially the same or similar facts as applicable to each of
Section 6.1(a)(i) or Section 6.2(a)(i), as applicable) exceeds $[***], and no
such claim shall be applied toward the Indemnity Threshold;
(b)    provided, however, that the foregoing provisions of Section 6.3(a) shall
not apply with respect to any act of fraud or any breach of or inaccuracy in the
representations and warranties set forth in Sections 3.1, 3.2(a), or 3.13 (the
“Specified Representations”).
(c)    Other than in the case of any act of fraud (in which case the Buyer
Indemnified Parties’ and the Seller Indemnified Parties’ rights shall not be
limited by anything set forth in this Article VI to the contrary), in no event
shall the aggregate amount for which Buyer Indemnified Parties or Seller
Indemnified Parties shall be indemnified and held harmless under Article VI
exceed $[***] (the “Cap”).
(d)    The amount of any Losses payable pursuant to this Article VI shall be
reduced to reflect any amount actually recovered by the Indemnified Party from a
Third Party, including any insurance provider (less the cost to collect or
recover such amount). If the Indemnified Party realizes any such amount after
the date on which a payment pursuant to this Article VI has been made to the
Indemnified Party, the Indemnified Party shall promptly make payment to the
Indemnifying Party equal to such amount; provided that such payment shall not
exceed the amount of the payment made to the Indemnified Party pursuant to this
Article VI. For


43
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





the avoidance of doubt, this Section 6.3(b) shall not be construed to apply to
any amounts recovered from any self insurance, captive insurance vehicle, or
other similar arrangement.
(e)    To the extent that a Tax Benefit due to any Loss actually is realized by
an Indemnified Party due to Losses in the same taxable year in which such
Indemnified Party received a payment pursuant to Section 6.1 or Section 6.2, as
applicable, for such Loss, the Indemnified Party shall reimburse the
Indemnifying Party the amount of such Tax Benefit within a reasonable time after
the Tax Return reflecting such Tax Benefit is filed with the applicable taxing
authority; provided that such calculation shall be a one-time determination by
the Indemnified Party in connection with such Tax filing and shall not be
subject to re-calculation or further claim for reimbursement by the Indemnifying
Party thereafter. For purposes of this Section 6.3(e), a “Tax Benefit” means an
amount by which the Tax liability of the Indemnified Party actually is reduced
by a deduction, reduction of income, or a refund or credit, in other words the
difference between (A) the aggregate amount of Taxes that the Indemnified Party
would have been required to pay for the relevant Tax year if such Loss had not
been incurred and (B) the aggregate amount of Taxes that the Indemnified Party
is actually required to pay for the relevant Tax year taking such Loss into
account.
(f)    Notwithstanding anything in this Agreement to the contrary, neither Buyer
nor any Seller shall be liable for any special, indirect, punitive, exemplary or
consequential damages, any lost profits, lost business opportunity, diminution
in value or similar theory, except to the extent actually awarded in a Third
Party Claim.

Section 6.4.    Indemnification Claims. (a) In order for a Buyer Indemnified
Party or a Seller Indemnified Party (an “Indemnified Party”) to be entitled to
any indemnification provided for under Section 6.1 or 6.2 in respect of, arising
out of or involving an Action initiated or commenced by or on behalf of a Third
Party (a “Third Party Claim”), such Indemnified Party must notify, with respect
to a claim for indemnification pursuant to Section 6.1, US Holdings, or, with
respect to a claim for indemnification pursuant to Section 6.2, Buyer (each, an
“Indemnifying Party”) in writing of the Third Party Claim (including in such
notice a brief description of the applicable claim(s), including damages sought
or estimated, to the extent actually known by such Indemnified Party) within 20
Business Days after receipt by such Indemnified Party of actual notice of the
Third Party Claim (or such earlier deadline as may be required to timely respond
to the Third Party Claim); provided, however, that failure to give such
notification shall not affect the indemnification provided under Section 6.1 or
6.2 except to the extent the Indemnifying Party has been actually prejudiced as
a result of such failure. The Indemnifying Party shall have the right to
undertake the defense or opposition to such Third Party Claim (at the
Indemnifying Party’s expense) with counsel selected by it and reasonably
satisfactory to the Indemnified Party so long as (i) the Indemnifying Party
gives written notice to the Indemnified Party within 20 Business Days after it
has been notified of the Third Party Claim that it will defend the Indemnified
Party against such Third Party Claim, (ii) the Third Party Claim does not seek
an injunction or other equitable relief against the Indemnified Party and


44
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





does not relate to or arise in connection with any criminal proceeding, action,
indictment, allegation or investigation, (iii) the amount claimed in such Third
Party Claim, taken together with the reasonably estimated costs of defense
thereof and the claimed amount with respect to any unresolved claims for
indemnification under this Article VI then pending, is (A) if applicable,
greater than the remaining portion, if any, of the Indemnity Threshold and (B)
if applicable, less than the Cap, (iv) the Indemnified Party has not been
advised in writing by outside counsel that a substantive legal conflict exists
between the Indemnified Party and the Indemnifying Party in connection with
conducting the defense of the Third Party Claim, and (v) the Third Party Claim
does not allege the infringement of the Intellectual Property Rights of any
Person by the Indemnified Party. Neither the Indemnified Party nor the
Indemnifying Party shall settle any Third Party Claim without the prior written
consent of the other party (which consent shall not be unreasonably withheld,
conditioned or delayed); provided, that the Indemnifying Party may settle such
Third Party Claim without the prior written consent of the Indemnified Party if
(1) the claimant in such Third Party Claim provides to the Indemnified Party an
unqualified release of such Indemnified Party from all liability in respect of
such Third Party Claim, (2) such settlement does not involve any injunctive
relief binding upon the Indemnified Party, (3) such settlement does not encumber
any of the material assets of the Indemnified Party or impose any restriction or
condition that would apply to or materially affect such Indemnified Party or the
conduct of such Indemnified Party’s businesses, (4) such settlement does not
give rise to any material adverse Tax consequences of the Indemnified Party and
(5) such settlement does not involve any admission of liability or wrongdoing by
the Indemnified Party.
(b)    In order for an Indemnified Party to be entitled to any indemnification
provided for under this Agreement other than in respect of, arising out of or
involving a Third Party Claim, such Indemnified Party shall deliver written
notice of such claim with reasonable promptness to the Indemnifying Party
(including in such notice a brief description of the applicable claim(s),
including damages in good faith sought or estimated, to the extent actually
known by such Indemnified Party); provided, however, that failure to give such
notification shall not affect the indemnification provided under Section 6.1 or
6.2 except to the extent the Indemnifying Party has been actually prejudiced as
a result of such failure. If the Indemnifying Party does not notify the
Indemnified Party within 20 Business Days following its receipt of such notice
that the Indemnifying Party disputes the indemnity claimed by the Indemnified
Party under Section 6.1 or 6.2 such indemnity claim specified by the Indemnified
Party in such notice shall be conclusively deemed a liability to be indemnified
under Section 6.1 or 6.2 and the Indemnified Party shall be indemnified for the
amount of the Losses stated in such notice to the Indemnified Party on demand
or, in the case of any notice in which the Losses (or any portion thereof) are
estimated, on such later date when the amount of such Losses (or such portion
thereof) becomes finally determined, but in all cases subject to the Indemnity
Threshold and the Cap, to the extent applicable, and the other limitations set
forth herein.

Section 6.5.    Termination of Indemnification. The obligations to indemnify and
hold harmless an Indemnified Party hereto pursuant to Article VI with respect to
the Specified


45
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





Representations will survive for the applicable statute of limitations, and all
other representations, warranties, covenants and obligations contained in this
Agreement shall terminate on February 5, 2020. It is the express intent of the
parties that each termination or expiration date contemplated by this Section
6.5 may be shorter than the statute of limitations that may otherwise apply, and
by contract, the applicable statute of limitations is hereby reduced.

Section 6.6.    Exclusive Remedies. Buyer and each Seller acknowledge and agree
that after the Closing, the indemnification provisions of this Article VI shall
be the sole and exclusive remedies of Buyer and each Seller for any breach of
the representations or warranties or nonperformance of or default under any
covenants or agreements of Buyer or any Seller contained in this Agreement or
any Related Document, or otherwise in connection with the Contemplated
Transactions (other than claims for equitable relief under Section 7.8 and
fraud).

ARTICLE VII.
GENERAL PROVISIONS


Section 7.1.    Rules of Construction. The Parties agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and have together drafted this Agreement and, therefore, waive the application
of any Law, regulation, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
Party drafting such agreement or document.

Section 7.2.    Notices. All notices, requests, claims, demands and other
communications hereunder shall be given (and shall be deemed to have been duly
given upon receipt) by hand delivery, by prepaid overnight courier (providing
written proof of delivery), by transmission-mail (with confirmation of
transmission other than by means of an automatically- generated reply) or by
certified or registered mail (return receipt requested and first class postage
prepaid), addressed as follows (or at such other address for a Party as shall be
specified by like notice):
if to Buyer, to:


Cerecor Inc.
400 East Pratt Street, Suite 606
Baltimore, MD 21202
E-mail:    
Attention:    Mariam Morris, Chief Financial Officer
with a copy (which shall not constitute notice) to:


Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail


46
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





Suite 300
Raleigh, North Carolina 27607
Fax:    (919) 781-4865
E-mail:     
Attention:     Don Reynolds


and if to Sellers, to:


Avadel US Holdings, Inc.
Attn: General Counsel
16640 Chesterfield Grove Rd.
Suite 200
Chesterfield, MO 63005


with a copy (which shall not constitute notice) to:


Orrick, Herrington & Sutcliffe LLP
51 W. 52nd St.
New York, NY 10019
Attn: R. King Milling, Jr.; Tal Hacohen
e-mail:


provided that any notice received at the addressee’s location on any Business
Day after 5:00 p.m. (addressee’s local time) shall be deemed to have been
received at 9:00 a.m. (addressee’s local time) on the next Business Day.

Section 7.3.    Consents and Approvals. For any matter under this Agreement
requiring the consent or approval of a Party to be valid and binding on the
Party, such consent or approval must be in writing.

Section 7.4.    Counterparts. This Agreement may be executed in one or more
counterparts (including by transmission-mail), all of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Party.

Section 7.5.    Entire Agreement; No Third Party Beneficiaries. This Agreement,
the Confidentiality Agreement and the other Related Documents constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter of this
Agreement, the Confidentiality Agreement and the other Related Documents. Except
as provided in Article VI, this Agreement is for the sole benefit of the Parties
hereto and is not intended to and does not confer upon any Person other than the
Parties any legal or equitable rights or remedies.


47
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------






Section 7.6.    Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Parties, and any assignment without such consent shall be
null and void, except that Buyer may assign any or all of its rights and
obligations under this Agreement to any of its Affiliates without the consent of
any Seller. No assignment pursuant to this Section 7.6 will relieve the
assigning Party of its responsibility for the performance of any of its
obligations hereunder to the extent not performed by the assignee. This
Agreement will be binding upon and inure to the benefit of the Parties hereto
and their respective successors and permitted assigns.

Section 7.7.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, REGARDLESS OF
THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS THEREOF.

Section 7.8.    Enforcement.
(a)    Each Party irrevocably submits to the exclusive jurisdiction of (i) the
state courts of New York located in New York County, and (ii) the United States
District Court for the Southern District of New York, for the purposes of any
suit, action or other proceeding arising out of this Agreement or the
Contemplated Transactions. Each Party agrees to commence any such action, suit
or proceeding either in the United States District Court for the Southern
District of New York or if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in the state courts of New
York located in New York County. Each Party further agrees that service of any
process, summons, notice or document by the U.S. registered mail to such Party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 7.8. Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the Contemplated Transactions in
(x) the state courts of New York located in New York County, and (y) the United
States District Court for the Southern District of New York, and hereby and
thereby further irrevocably and unconditionally waives and agrees not to plead
or claim in any such court that any such action, suit or proceeding brought in
any such court has been brought in an inconvenient forum.
(b)    EACH PARTY WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY. Each Party (i)
certifies that no representative, agent or attorney of the other Party has
represented, expressly or otherwise, that such Party would not, in the event of
any action, suit or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other Party has been induced to enter into this
Agreement, by, among other things, the mutual waiver and certifications in this
Section 7.8(b).


48
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(c)    The Parties agree that irreparable damage would occur and that the
Parties would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the state courts of New York located in New York County, and the
United States District Court for the Southern District of New York, this being
in addition to any other remedy to which they are entitled at law (subject to
Section 6.6) or in equity and as further set forth in this Section 7.8.

Section 7.9.    Severability. If any term or other provision of this Agreement
or any Related Document is invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other conditions and provisions of this
Agreement or such Related Document shall nevertheless remain in full force and
effect. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement or such Related Document so as to effect the
original intent of the Parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

Section 7.10.    Amendment; Waiver. No modification, amendment or waiver of any
provision of this Agreement shall be effective unless it is in writing and
signed by the Party against whom enforcement of any such modification, amendment
or waiver is sought. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any Party, shall be deemed to constitute a
waiver by the Party taking such action of compliance by the other Parties with
any representation, warranty, covenant, agreement or obligation contained
herein. The waiver by any Party of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach. Neither the failure of
any Party to enforce, nor the delay of any Party in enforcing, any condition or
part of this Agreement at any time shall be construed as a waiver of that
condition or part or forfeit any rights to future enforcement thereof.

ARTICLE VIII.
CONDITIONS TO CLOSING                

Section 8.1.    Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:
(a)    The representations and warranties of Sellers contained in Article III,
disregarding in each case any reference to “materiality”, “Material Adverse
Effect” or similar qualifications therein, shall be true and correct in all
respects as of the Closing Date with the same effect as though made at and as of
such date (except those representations and warranties


49
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





that address matters only as of a specified date, which shall be true and
correct as of that specified date), except where the failure of such
representations and warranties to be true and correct would not, in the
aggregate, have a Material Adverse Effect.
(b)    Sellers shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement to be
performed or complied with by them prior to or on the Closing Date.
(c)    Sellers shall have delivered to Buyer the items set forth in Section
2.4(b).

Section 8.2.    Conditions to Obligations of Sellers. The obligations of Sellers
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or Sellers’ waiver, at or prior to the Closing, of each of
the following conditions:
(a)    The representations and warranties of Buyer contained in Article IV shall
be true and correct in all respects as of the Closing Date with the same effect
as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date), except where the failure
of such representations and warranties to be true and correct would not, in the
aggregate, have a material adverse effect on Buyer’s ability to consummate the
transactions contemplated hereby.
(b)    Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement be
performed or complied with by it prior to or on the Closing Date.
(c)    Buyer shall have delivered to Sellers the items set forth in Section
2.4(c).    

ARTICLE IX.
TERMINATION.

Section 9.1.    Termination. This Agreement may be terminated at any time prior
to the Closing:
(a)    by the mutual written consent of Sellers and Buyer;
(b)    by Buyer or Sellers by written notice to the other Party if such is not
then in material breach of any provision of this Agreement and there has been a
material breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by the other Party pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article VIII and such breach, inaccuracy or failure cannot be cured by the
10th Business Day after the date of this Agreement (the “Drop Dead Date”);


50
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(c)    by Buyer or Sellers if the Closing has not occurred on or before the Drop
Dead Date; or
(d)    by Buyer or Sellers in the event that:
(i)    there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited; or
(ii)    any Governmental Authority shall have issued an Order restraining or
enjoining the transactions contemplated by this Agreement, and such Order shall
have become final and non-appealable.

Section 9.2.    Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except:
(a)    as set forth in this Article IX, Section 5.1 and Article VII hereof; and
(b)    that nothing herein shall relieve any party hereto from liability for any
intentional breach of any provision hereof.
[Remainder of page intentionally left blank]




51
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective officers hereunto duly authorized, all as of the date first written
above.




BUYER:


CERECOR, INC.


By: /s/ Robert Moscato _____________________________
Name: Robert Moscato
Title: President, COO and Director






SELLERS:


AVADEL PHARMACEUTICALS (USA),
INC.




By: /s/ Phillandas T. Thompson
Name: Phillandas T. Thompson
Title: Secretary


AVADEL PEDIATRICS, INC.




By: /s/ Phillandas T. Thompson
Name: Phillandas T. Thompson
Title: Secretary


FSC THERAPEUTICS, LLC




By: /s/ Phillandas T. Thompson
Name: Phillandas T. Thompson
Title: Secretary


AVADEL US HOLDINGS, INC.




By: /s/ Michael F. Kanan
Name: Michael F. Kanan
Title: Treasurer


AVADEL PHARMACEUTICALS PLC




By: /s/ Michael S. Anderson
Name: Michael S. Anderson
Title: Chief Executive Officer


 













[Signature Page to Asset Purchase Agreement]


[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]





--------------------------------------------------------------------------------






DISCLOSURE SCHEDULE
to the Asset Purchase Agreement
by and between
CERECOR, INC.
and
AVADEL PHARMACEUTICALS (USA), INC.,
AVADEL PEDIATRICS, INC.,
AVADEL THERAPEUTICS, LLC,
AVADEL US HOLDINGS, INC.
AND
AVADEL PHARMACEUTICALS PLC
dated as of February 12, 2018
This disclosure schedule (this “Disclosure Schedule”) is being delivered on the
date hereof in connection with that certain Asset Purchase Agreement (the
“Agreement”), dated of even date herewith, by and between Cerecor, Inc., a
Delaware corporation (“Buyer”), Avadel Pharmaceuticals (USA), Inc., a Delaware
corporation (“Pharma”), Avadel Pediatrics, Inc., a Delaware corporation
(“Pediatrics”), Avadel Therapeutics, LLC, a Delaware limited liability company
(“Therapeutics”), Avadel US Holdings, Inc., a Delaware corporation (“US
Holdings”), and Avadel Pharmaceuticals plc, an Irish corporation (“Parent”).
Each of Pharma, Pediatrics, Therapeutics, US Holdings and Parent are
individually referred to herein as a “Seller” and are collectively referred to
as “Sellers”. Terms not otherwise defined herein shall have the meaning ascribed
to them in the Agreement.
The specific disclosures set forth in the Disclosure Schedule attached hereto
have been organized to correspond to certain Sections in the Agreement to which
each such disclosure may relate, but each such disclosure will apply to and will
be deemed to be an exception to or modification or qualification of all
representations and/or warranties contained in the Agreement to which it is
reasonably apparent on the face of such disclosure that such disclosure applies.
The inclusion of any information in the Disclosure Schedule attached hereto
shall not be deemed an admission or acknowledgement that such information is
material, has resulted or would result in a Material Adverse Effect, is outside
the ordinary course of business or is otherwise required to be disclosed.




[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------






Schedule 1.1(a)
Items Not Included in Business Intellectual Property
Tradenames
1.Avadel Pharmaceuticals PLC
2.Avadel USA Holdings, Inc.
3.Avadel Pharmaceuticals (USA), Inc.
4.Avadel Pediatrics, Inc.
5.FSC Laboratories, Inc.
6.FSC Holdings, LLC
7.FSC Therapeutics, LLC
8.FSC Pediatrics, Inc.
Trademarks
FSC PEDIATRICS
fscpedsjpeg.jpg [fscpedsjpeg.jpg]
FSC LABORATORIES
fsclabsjpeg.jpg [fsclabsjpeg.jpg]
AVADEL
avadeljpega01.jpg [avadeljpega01.jpg]
Software
1.Salesforce.com – SFA
2.Cornerstone - Performance Management
3.Microsoft Outlook - Email
4.Sage – ERP Management
5.IQVIA – Sales Data
6.Concur – Expense Reporting
7.Docusign – Electronic Signature


2
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 1.1(b)
Compounds
1.Cefaclor USP
2.rabeprazole sodium
3.carbinoxamine maleate








3
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 1.1(c)


Product
1.Karbinal ER oral suspension 4mg/5mL
2.Cefaclor for oral suspension USP 125mg/5mL; 250mg/5mL; 375mg/5mL
3.Achiphex Sprinkle Delayed-Release Capsules
4.Flexichamber Anti-static Valved Collapsible Holding Chamber


4
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 2.1(b)(i)
Seller Wire Information
Bank Name:
Bank Address:
Account Name:
ABA/Routing Number:
SWIFT Code:
Account Number:


5
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 2.2(a)(i)
Assumed Contracts*
1.
The following provisions of the Membership Interest Purchase Agreement dated
February 5, 2016 between FSC Holding Company, LLC; FSC Therapeutics, LLC; FSC
Laboratories, Inc, Peter Steelman, James Flynn, Deerfield CSF, LLC; and Flamel
US Holdings, Inc. and Flamel Technologies SA (the “Deerfield Agreement”):



6
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------





Section 1.2(a), beginning with the payment to be made July 30, 2018
Section 1.2(b)
Section 1.6(a) through (j), provided, Buyer is not bound by the first sentence
of Section 1.6(i)
Section 1.7(a) through (e), provided, the FSC Assets Collateral (as defined in
the Deerfield Agreement) is limited to the Purchased Assets
Section 1.8
Section 5.2
Section 5.3
Section 6.1
Section 6.2
Section 6.3(b), but only to the extent related to a breach or non-fulfillment by
Buyer of a covenant, agreement or obligation that is included in a provision of
the Deerfield Agreement listed on this Appendix A; otherwise the obligations in
Section 6.3(b) are not assigned hereunder and remain obligations of the Company.
Section 6.4
Section 6.5
Section 6.6
Section 6.7
Section 6.8
Section 6.9
Section 7.1 through 7.5
Section 7.6, provided written notice to Buyer shall be given to:
Cerecor Inc.
400 East Pratt Street, Suite 606
Baltimore, MD 21202
E-mail:
Attention: Mariam Morris, Chief Financial Officer
with a copy (which shall not constitute notice) to:
Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail, Suite 300
Raleigh, North Carolina 27607
E-mail:
Attention: Don Reynolds
Section 7.7 through 7.9





7
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






2.
Supply Agreement between Eisai, Inc. and FSC Labs, dated June 12, 2014. (related
to Achiphex Sprinkle)

3.
License and Assignment Agreement between Eisai, Inc. and FSC Therapeutics, LLC,
dated June 12, 2014.

4.
Supply and Distribution Agreement between Tris Pharmaceuticals, Inc. and FSC
Labs dated August 9, 2013. (related to Karbinal ER)

5.
Manufacturing Agreement between FSC Labs and Brevet, Incorporated, dated January
22, 2016. (related to Flexichamber)

6.
License, Supply & Distribution Agreement between Yung Shin Pharm. Ind. Co.,
Ltd., FSC Therapeutics, FSC Labs and Rising Pharmaceuticals, Inc., dated March
17, 2015. (related to Cefaclor Oral Suspension)

7.
Quality Agreement between Eisai Inc. and FSC Labs, dated January 20, 2016.

8.
Safety Data Exchange Agreement between FSC Therapeutics and Eisai Inc., dated
August 28, 2016

9.
Quality Agreement between FSC Labs and Yung Shin Pharm. Ind. Co., LTD, dated
August 12, 2015.

10.
Quality Agreement between Avadel Pharmaceuticals (USA), Inc. and Brevet Inc.,
dated August 11, 2017.

11.
Supply Agreement between Independence Pharmaceuticals, LLC and Avadel
Pharmaceuticals (USA), Inc., dated April 17, 2017.

12. Safety Data Exchange Agreement for Karbinal ER between FSC Laboratories,
Inc. and Tris Pharma Inc. dated April 2016.


8
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 2.2(a)(ii)
Regulatory Authorizations
1.
ACIPHEX® Sprinkle (rabeprazole sodium) Delayed-Release Capsules, for oral use
NDA 204736

2. FLEXICHAMBER Anti-Static Valved Collapsible Holding Chamber
510K 140062
Device classification: Holding Chamber, Direct Patient Interface
3. EZ-SPACER
510K 933090
Device classification: Nebulizer, Direct Patient Interface
NOTE: The Regulatory applications for the 2 other products marketed by Avadel
are not owned by Avadel. Avadel is a distributor. These information about these
products is as follows:
Product
Owner of application
Application Number
Cefaclor for oral suspension, USP
125 mg/5mL, 250 mg/5mL,
375 mg/5mL
Yung Shin Pharmaceutical
ANDA 065412
KarbinalTM ER (carbinoxamine maleate) Extended-Release Oral Suspension 4mg/5mL
Tris Pharma Inc.
NDA 022556





9
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 2.2(a)(iii)
Business Intellectual Property
Owned Patents
COUNTRY
TITLE
APP. NO.
PUB. NO.
PUB.
DATE
PATENT NO.
GRANT
DATE
USA
Inhalation devices and
Systems and Methods
including the same
13/862,533
US 2013276781
10/24/2013
US 9364622
6/14/2016
USA
Inhalation devices and
Systems and Methods
including the same
15/153,482
US 2017021118
1/26/2017
 
 
PCT
Inhalation devices and
Systems and Methods
including the same
PCT/US13/36936
WO 2013/158738
10/24/2013
 
N/A
Australia
Inhalation devices and
Systems and Methods
including the same
2013249336
AU 2013249336
11/27/2014
 
 
Brazil
Inhalation devices and
Systems and Methods
including the same
112014026010 9
 
 
 
 
Canada
Inhalation devices and
Systems and Methods
including the same
2870857
CA 2870857
10/24/2013
 
 
Chile
Inhalation devices and
Systems and Methods
including the same
20142808
CL 2014002808
10/2/2015
 
 
China
Inhalation devices and
Systems and Methods
including the same
201380032320.9
CN 104640589
5/20/2015
CN104640589
1/12/2018
Europe
Inhalation devices and
Systems and Methods
including the same
13720185
EP 2838595
2/25/2015
 
 
Hong Kong
Inhalation devices and
Systems and Methods
including the same
15106904.5
HK 1206289
1/8/2016
HK 1206289
1/8/2016
India
Inhalation devices and
Systems and Methods
including the same
8327CHENP2014
IN
8327/CHENP/2014 
7/1/2016
 
 
Japan
Inhalation devices and
Systems and Methods
including the same
2015 507142
JP 2015-514511
5/21/2015
JP 6216367
29/09/2017
South
Africa
Inhalation devices and
Systems and Methods
including the same
2014/08263
ZA 201408263
12/23/2015
ZA
201408263
12/23/2015
USA
Inhalation spacer
29/418,799
N/A
 
US D717424
11/11/2014





10
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------








Licensed Patents


Title
Country or Jurisdiction
Patent
No.
App/Publication No.
Filing Date
Issue
Date
Status
Owner of Record
Expires
Karbinal ER (2) Modified
release formulations containing drug-ion exchange resin complexes
United
States
8,062,667
11/724,966
03/15/07
11/22/11
Issued
Tris Pharma
03/29/2029
AcipHex
Sprinkle (3)
Stabilized
Composition
United
States
9,040,564
11/937,393
11/08/07
5/26/15
Issued
Eisai R&D Management Co, Ltd.
03/14/2031



Licenses to Intellectual Property Received by Avadel Pharmaceuticals (USA), Inc.
1.Pursuant to the Supply and Distribution Agreement between Tris
Pharmaceuticals, Inc. and FSC Labs dated August 9, 2013, FSC Labs received an
exclusive license to distribute and sell carbinoxamine maleate (US Patent
8,062,667) under the trademark KARBINAL, U.S. Serial No. 85/344587 (expired but
refiled now U.S. Serial No. 86/568,380), as such license is more fully described
in that agreement.
2.Pursuant to the License and Assignment Agreement between Eisai, Inc. and FSC
Therapeutics, dated June 12, 2014, FSC Therapeutics received an exclusive
license for manufacturing, marketing, and sale of sprinkle (US Pending Patent
11/937393) under the trademark ACIPHEX Sprinkle, U.S. Registration No. 2,338,915
for ACIPHEX, as such license is more fully described in that agreement. Please
note that because of the descriptive nature of the term SPRINKLE, registration
of ACIPHEX SPRINKLE would not provide any additional protection.


11
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Owned Trademarks
Registered:
Trademark
Country or Jurisdiction
App. No.
Reg. No.
Reg.
Date
Goods
Status
E-Z SPACER
United States
74/558,755
2,004,852
10/01/96
IC 010: Medicament inhalation devices
Renewed
E-Z SPACER
Canada
1450552
TMA814697
12/29/11
Medicament inhalation device
Renewal due
12/29/2026
FLEXICHAMBER
United States
86/239,483
4,827,962
10/06/15
IC 010: Medical delivery apparatus, namely, a valved holding chamber sold empty
for use with metered dose inhalers
Section 8 due
10/06/2021



Licensed Trademarks
Trademark
Country or Jurisdiction
App. No.
Reg. No.
Reg.
Date
Goods
Status
Owner of Record
KARBINAL (2)
United
States
85/344,587
 
 
 
Dead as of 06/22/15 (Used all extensions)
Tris Pharma, Inc.
KARBINAL
(2)     
United
States
86/568,380
 
 
IC 005: Oral modified release, extended release, and/or sustained release
pharmaceutical preparations for the drug carbinoxamine, a pharmaceutically
acceptable salt thereof and/or carbinoxamine polistirex, intended for the
treatment of seasonal and perennial allergic rhinitis, and other approved uses
New Intent to Use App filed 3/18/2015 – Notice of Allowance issued 10/13/2015
Tris Pharma, Inc.
ACIPHEX® SprinkleTM
(3)     
United
States
75/037,680
2,338,914 (for
ACIPHEX)
04/04/00
IC 005: Pharmaceutical preparations for the treatment of gastro- intestinal
diseases.
Active
Eisai R&D Management Co. Ltd.



Domain Name Registrations
aciphexsprinkle.co
aciphexsprinkle.com
aciphexsprinkle.info
aciphexsprinkle.net
aciphexsprinkle.org
aciphexsprinkle.us



12
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------





aciphexsprinkles.co
aciphexsprinkles.com
aciphexsprinkles.info
aciphexsprinkles.net
aciphexsprinkles.org
aciphexsprinkles.us
cefaclororal.com
cefaclororal.net
cefaclorsuspension.com
cefaclorsuspension.net
e-zspacer.com
fairviewpharma.com
flexichamber.co
flexichamber.com
flexichamber.net
flexichamber.org
flexichamberforkids.com
fsclaboratories.com
fsclabs.com
fscpediatrics.com
karbinal.co
karbinal.com
karbinal.net
karbinal.org
karbinalcr.com
karbinaler.co
karbinaler.com
karbinaler.net
karbinaler.org
karbinalxr.com


13
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 2.2(a)(v)
Inventory
See Exhibit 2.2(a)(v) attached hereto.


14
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 2.2(b)(xiii)
NONE


15
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 2.3
Assumed Liabilities
See Exhibit 2.3 attached hereto.


16
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 3.2(c)


Consents
NDA Transfer Letter between Seller and Buyer NDA Acceptance Letter




17
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 3.2(c)
NDA Transfer Letter Between Seller and Buyer
X February 2018
Donna Griebel, M.D., Division Director
Division of Gastroenterology and Inborn Error Products
Food and Drug Administration - Office of Drug Evaluation III
Central Document Room
5901 B Ammendale Road
Beltsville, MD 20705-1266
RE:
NDA 204736 – AcipHex® SprinkleTM (rabeprazole sodium) 5 and 10 mg Capsules for
the treatment of Gastroesophageal Reflux Disease (GERD) in pediatric patients 1
to 11 years of age

Sequence No. 006X: Transfer of NDA Ownership/Sponsor
Dear Dr. Griebel:
Avadel Pharmaceuticals (USA), Inc. (Avadel) is making reference to the New Drug
Application (NDA) 204736 for AcipHex® SprinkleTM. With this submission, in
accordance with 21CFR 314.72, Avadel is transferring all rights and
responsibilities related to NDA 204736 to Cerecor, Inc. effective <DAY> XX
February 2018. Cerecor, Inc. will have a complete copy of the approved
application on <DAY> XX February 2018.
The address of record for Cerecor, Inc. is:
Cerecor, Inc.
400 East Pratt Street
Suite 606
Baltimore, MD 21202
(410) 522-8707
The Official Correspondent at Cerecor, Inc. is:
Michael Bouchon
Associate Director of Regulatory
Cerecor, Inc.
400 East Pratt Street
Suite 606
Baltimore, MD 21202
Ph: (XXX) XXX-XXXX
Fax: (XXX) XXX-XXXX


All future correspondence from the Agency should be directed to Cerecor, Inc.
Should you have any questions or require additional information, please contact
me by phone at
+1 202.730.4129 or email at .


18
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------





Sincerely,
Marla E. Scarola, MS
Senior Consultant
The Weinberg Group




19
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 3.2(c)
NDA Acceptance Letter
X February 2018
Donna Griebel, M.D., Division Director
Division of Gastroenterology and Inborn Error Products
Food and Drug Administration - Office of Drug Evaluation III
Central Document Room
5901 B Ammendale Road
Beltsville, MD 20705-1266
RE:
NDA 204736 – AcipHex® SprinkleTM (rabeprazole sodium) 5 and 10 mg Capsules for
the treatment of Gastroesophageal Reflux Disease (GERD) in pediatric patients 1
to 11 years of age

Sequence No. 006X: Acceptance of NDA Ownership/Sponsor
Dear Dr. Griebel:
Reference is made to the New Drug Application (NDA) 204736 for AcipHex®
SprinkleTM. With this submission, in accordance with 21CFR 314.72, Cerecor, Inc
is accepting all rights and responsibilities related to NDA 204736 effective
<DAY> XX February 2018. Cerecor, Inc. has received a complete copy of the
approved NDA.
The address of record for Cerecor, Inc. is:
Cerecor, Inc.
400 East Pratt Street
Suite 606
Baltimore, MD 21202
(410) 522-8707
The Official Correspondent at Cerecor, Inc. is:
Michael Bouchon
Associate Director of Regulatory
Cerecor, Inc.
400 East Pratt Street
Suite 606
Baltimore, MD 21202
Ph: (XXX) XXX-XXXX
Fax: (XXX) XXX-XXXX
 
All future correspondence from the Agency should be directed to Cerecor, Inc.
Should you have any questions or require additional information, please contact
me by phone at
XXX-XXX-XXXX or email at XXXXXXXX.
Sincerely,


20
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 3.4
Liens
Security Interests in the Purchased Assets granted to James Flynn, Peter
Steelman and Deerfield CSF, LLC pursuant to Section 1.7 of the Deerfield
Agreement.


21
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 3.5(f)
Interests Relating to Business Intellectual Property
Pursuant to the Supply and Distribution Agreement between Tris Pharmaceuticals,
Inc. and FSC Labs dated August 9, 2013, FSC Labs received an exclusive license
to distribute and sell carbinoxamine maleate (US Patent 8,062,667) under the
trademark KARBINAL, U.S. Serial No. 85/344587 (expired but refiled now U.S.
Serial No. 86/568,380), as such license is more fully described in that
agreement.
Pursuant to the License and Assignment Agreement between Eisai, Inc. and FSC
Therapeutics, dated June 12, 2014, FSC Therapeutics received an exclusive
license for manufacturing, marketing, and sale of sprinkle (US Pending Patent
11/937393) under the trademark ACIPHEX Sprinkle, U.S. Registration No. 2,338,915
for ACIPHEX, as such license is more fully described in that agreement. Please
note that because of the descriptive nature of the term SPRINKLE, registration
of ACIPHEX SPRINKLE would not provide any additional protection.


22
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 3.10(a)
Regulatory Matters
1.
ACIPHEX® Sprinkle (rabeprazole sodium) Delayed-Release Capsules, for oral use
NDA 204736

2. FLEXICHAMBER Anti-Static Valved Collapsible Holding Chamber
510K 140062
Device classification: Holding Chamber, Direct Patient Interface
3. EZ-SPACER
510K 933090
Device classification: Nebulizer, Direct Patient Interface


23
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule 3.10(b)
Clinical Studies
NONE


24
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------








Schedule 3.16


Related Party Transactions
Deerfield Agreement


25
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------








Schedule 5.11(a)
Business Employees




26
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------








wh_id
prtnum
client_id
lngdsc
total_inventory
available
unshp_qty
avg_dly_demand
DaysonHand
LocCount
Std Cost
LocCount
MEM
1355110105
FC
KARBINAL ER 480ML/4MG/5ML
[***]
[***]
[***]
[***]
[***]
[***]
[***]
$[***]
MEM
1355112501
FC
CEFACLOR USP 125MG/5ML BOTTLE
[***]
[***]
[***]
[***]
[***]
[***]
[***]
$[***]
MEM
1355120501
FC
ACIPHEX SPRINKLE DELAYED RELEASE CAPSULE 5MG 30CT
[***]
[***]
[***]
[***]
[***]
[***]
[***]
$[***]
MEM
1355121001
FC
ACIPHEX SPRINKLE DELAYED RELEASE CAPSULE 10MG 30CT
[***]
[***]
[***]
[***]
[***]
[***]
[***]
$[***]
MEM
1355125001
FC
CEFACLOR USP 250MG/5ML BOTTLE
[***]
[***]
[***]
[***]
[***]
[***]
[***]
$[***]
MEM
1355137501
FC
CEFACLOR USP 375MG/5ML BOTTLE
[***]
[***]
[***]
[***]
[***]
[***]
[***]
$[***]
MEM
1355190101
FC
FLEXICHAMBER
[***]
[***]
[***]
[***]
[***]
[***]
[***]
$[***]
MEM
1355190301
FC
FLEXICHAMBER SMALL CHILD MASK 1 UNIT
[***]
[***]
[***]
[***]
 
[***]
[***]
$[***]
MEM
1355190302
FC
FLEXICHAMBER LARGE CHILD MASK 1 UNIT
[***]
[***]
[***]
[***]
[***]
[***]
[***]
$[***]
MEM
1355190303
FC
FLEXICHAMBER SMALL ADULT MASK 1 UNIT
[***]
[***]
[***]
[***]
 
[***]
[***]
$[***]
Total:
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
$[***]





27
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Inventory Stock Status Report    Report Date: 1/31/2018
Company: 1194 - AVADEL PHARMACEUTICALS
Product Division: ALL
Product Class: ALL
Product Code: ALL
Item Number
Item Description
Product Class
Unit Pack
Unit Cost Max Qty Item Owner
Square Footage Lot Flag
Lot Number
Ship Expiration Date
Product Expiration Date Manufacturing Date
Lot Status Lot Qty on Hand x2 pack
STD Cost
 
13551-101-01
Karbinal ER Oral Suspension 4 mg/5 mL
Karbinal
[***]
0.00 [***] UNKNOWN
[***] [***]
[***]
[***]
[***]
[***]
[***]
                  [***] [***]
[***]
[***]
13551-902-01
FLEXICHAMBER DEMOS
FLEXICHAMBER
[***]
0.00 [***] UNKNOWN
[***] [***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
13551-902-01
FLEXICHAMBER DEMOS
FLEXICHAMBER
[***]
0.00 [***] UNKNOWN
[***] [***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
13551-903-01
Flexichamber Small Child
FLEXICHAMBER
[***]
0.00 [***] UNKNOWN
[***] [***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
13551-903-02
Flexichamber Large Child
FLEXICHAMBER
[***]
0.00 [***] UNKNOWN
[***] [***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
13551-903-03
Flexichamber Small Adult
FLEXICHAMBER
[***]
0.00 [***] UNKNOWN
[***] [***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
19229-15
FLEXICHAMBER FACE MASK RX ANTISTATIC VALVEDFLEXICHAMBERCOLLAP
[***][***]
[***] UNKNOWN
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Sample Inventory Value
 
[***]





28
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]

--------------------------------------------------------------------------------






Schedule of Assumed Liabilities
Liabilities associated with the Membership Interest Purchase Agreement: Section
1.2 Fixed payments due dates:
 
 
Jul-18 $
262,500
1
Oct-18 $
262,500
2
Jan-19 $
262,500
3
Apr-19 $
262,500
4
Jul-19 $
262,500
5
Oct-19 $
262,500
6
Jan-20 $
262,500
7
Apr-20 $
262,500
8
Jul-20 $
262,500
9
Oct-20 $
262,500
10
Feb-21 $
15,262,500
11



 
15% of net sales of the Products up to $[***] or Feb 5 2026, whichever comes
Section 1.6 Deferred consideration
sooner
Cumulative payments to date through September 30, 2017
$
[***]
Expected payment to be made relating to net sales in 4Q 2017*:
 
[***]
Expected payment to be made associated with 2018 revenues through the Closing
Date*:
 
[***]
Total applied to the $[***] max
 
[***]
Maximum amount contingently due
 
[***]
Amount contingently due
$
[***]
*Avadel is responsible for making payments under Section 1.6 of the
 
 
Deerfield Agreement through the Closing Date.
 
 







29
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]